     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 1 of 148 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION

JESSICA HINTON A/K/A JESSA HINTON,
CORA SKINNER, DESSIE MITCHESON,
SARA UNDERWOOD, EVA PEPAJ, JESSE                       Case No.______________
GOLDEN, LINA POSADA, TIFFANY TOTH
GRAY, JACLYN SWEDBERG, and SARAH
STAGE                                                 COMPLAINT
                      Plaintiffs,                     (Jury Trial Demanded)
                vs.

VONCH, LLC d/b/a POLEKATZ CHICAGO
GENTLEMEN’S CLUB; and POLEKATZ
GENTLEMEN’S CLUB, LLC d/b/a POLEKATZ
CHICAGO GENTLEMEN’S CLUB

                      Defendants.


       COME NOW Plaintiffs JESSICA HINTON A/K/A JESSA HINTON, CORA SKINNER,

DESSIE MITCHESON, SARA UNDERWOOD, EVA PEPAJ, JESSE GOLDEN, LINA

POSADA, TIFFANY TOTH GRAY, JACLYN SWEDBERG, and SARAH STAGE (collectively,

“Plaintiffs” or “Models”), by and through undersigned counsel, and for Complaint against

Defendants VONCH, LLC doing business as Polekatz Chicago Gentlemen’s Club; and

POLEKATZ GENTLEMEN’S CLUB, LLC doing business as Polekatz Chicago Gentlemen’s

Club, (“Defendants” or “Polekatz”) respectfully allege as follows:

                                       BACKGROUND

        1.      The following is an action for damages and injunctive relief relating to

Defendants’ misappropriation and unauthorized publication of the image and likeness of Plaintiff

Models, who are professional models, in order to promote its strip club, Polekatz Chicago



                                                1
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 2 of 148 PageID #:2



Gentlemen’s Club (“Polekatz” or, the “Defendants”).

        2.         As detailed below, Defendants unauthorized use of Plaintiff Models’ images,

photos, and likenesses (collectively, “Image”) constitutes, at minimum: a) violation of section 43

of the Lanham Act, 28 U.S.C. § 1125(a)(1)(A) and (B), which prohibits false or misleading use of

a person’s image for purposes of advertising; b) violation of the Illinois Right of Publicity Act

(“IRPA”), 765 ILCS 1075/10 et seq. Right to Publicity and False Light, which protects a person’s

right to privacy and publicity; c) defamation, and; d) supplants various common law torts.

       3.      Defendants has pirated the images, likeness, and/or identity of each Plaintiff Model

for purely self-serving commercial purposes – to advertise, promote, and market Defendants’ own

business interests on websites and social media accounts owned, operated, hosted, or controlled

by Defendants.

       4.      Defendants is an unapologetic, chronic, and habitual infringer.

       5.      Defendants never sought consent or authority to use any of the Plaintiffs’ images

for any purpose.

       6.      No Plaintiff ever agreed, nor would any Plaintiff have agreed, to Defendants’ use

of her image, likeness, and/or identity.

       7.      Had each Plaintiff been afforded the opportunity to consider whether to consent

and release rights as to the use of any image, each Plaintiff would have promptly and unequivocally

declined.

       8.      Defendants’ conduct is therefore misleading and deceptive by falsely and

fraudulently representing that each Plaintiff Model depicted in the misappropriated images is

somehow affiliated with Defendants; has contracted to perform at and/or participate in events at

Polekatz; has been hired to promote, advertise, market or endorse its events and other activities



                                                2
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 3 of 148 PageID #:3



offered at Polekatz; and/or that each Plaintiff depicted in the promotional materials and social

media and/or Internet posts has attended or will attend each event and has participated in or intends

to participate in the activities advertised.

        9.       Defendants’ conduct is also injurious to each Plaintiff Model.

        10.      Defendants circumvented the typical arms-length negotiation process entirely and

intentionally pirated the images. In doing so, Defendants has utterly deprived each Plaintiff the

right and ability to say “no.”

        11.      Defendants has prevented each Plaintiff from engaging in arms-length negotiations

regarding the terms and conditions of use of their images, including the term of any release,

remuneration per image or use, or the ability to decline the business opportunity entirely. In short,

Defendants deprived each Plaintiff the ability to protect her image, brand, and reputation.

        12.      In the end, Defendants gained an economic windfall by using the images of

professional and successful models for Defendants’ own commercial purposes, luring and enticing

patrons worldwide to view the images and visit Polekatz, without having to compensate the models

for such usage. Plaintiffs, however, sustained injury to their images, brands, and marketability by

shear affiliation with Polekatz, a strip Polekatzperated by Defendants.

        13.      Having operated a business in the strip club industry, Defendants is well aware of

the standard negotiation process over terms of use, conditions of release, licensing issues, and other

contractual incidences related to use and exploitation of images for Defendants’ commercial

benefit.

        14.      Much more than merely a misuse in connection with an innocuous brand or event,

Defendants embarrassed Plaintiffs by associating their images with Polekatz.

           15.   In addition to the actual, punitive, and exemplary damages set forth below, Plaintiff



                                                  3
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 4 of 148 PageID #:4



Models likewise seek an Order from this Court permanently enjoining Defendants from using the

images, likeness, and/or identity of each Plaintiff Model to promote Polekatz, via any medium.

                                  JURISDICTION AND VENUE

         16.    This Court has original federal question jurisdiction over the claims in this action

pursuant to 28 U.S.C. § 1331 as Plaintiffs have each individually stated claims under the Lanham

Act, 28 U.S.C. § 1125(a)(1)(A)(B). This Court has supplemental jurisdiction over the Illinois state

law claims alleged herein pursuant to 28 U.S.C. § 1367.

         17.    The Court has personal jurisdiction over Defendants based on its contact with the

State of Illinois, including but not limited to Defendants registration to conduct business in Illinois,

its physical location and principal place of business in Illinois, and upon information and belief,

committed, facilitated, assisted, encouraged or conspired to commit the actions giving rise to the

harm and damages alleged herein in the State of Illinois.

         18.       According to publicly available records, Defendants VONCH, LLC and

POLEKATZ GENTLEMEN’S CLUB, LLC are both Limited Liability Companies organized and

existing pursuant to the laws of the State of Illinois doing business as a strip club under the name

“Polekatz Chicago Gentlemen’s Club” in Bridgeview, Illinois.

         19.    Venue is proper in the United States District Court for the Northern District of

Illinois because Cook County is the principal place of business for Defendants. Venue is also

proper pursuant to 28 U.S.C. § 1391(a) because a substantial part of the events giving rise to the

claims occurred in the Northern District of Illinois.

         20.      All parties have minimum contacts with Cook County, a significant portion of the

alleged causes of action arose and accrued in Cook County, Illinois, and the center of gravity for

a significant portion of all relevant events alleged in this Complaint is predominately located in



                                                   4
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 5 of 148 PageID #:5



Cook County.

                                           PARTIES

       A.      Plaintiffs

       21.     Given the multitude of violations harming the Plaintiff models, in the interest of

judicial economy, Plaintiffs, through counsel, respectfully consolidate all actionable violations

presently known into this single collective action (with distinct claims per each model) on behalf

of the following models.

       22.     Plaintiff JESSICA HINTON a/k/a JESSA HINTON (“Hinton”) is, and at all times

relevant to this action was, a professional model and resident of Los Angeles County, California.

       23.     Plaintiff CORA SKINNER (“Skinner”) is, and at all times relevant to this action

was, a professional model and a resident of Los Angeles County, California.

       24.     Plaintiff DESSIE MITCHESON (“Mitcheson”) is, and at all times relevant to this

action was, a professional model and a resident of Orange County, California.

       25.     Plaintiff SARA UNDERWOOD (“Underwood”) is, and at all times relevant to this

action was, a professional model and a resident of Multnomah County, Oregon.

       26.     Plaintiff EVA PEPAJ (“Pepaj”) is, and at all times relevant to this action was, a

professional model and a resident of Los Angeles County, California.

       27.     Plaintiff JESSE GOLDEN (“Golden”) is, and at all times relevant to this action

was, a professional model and a resident of Los Angeles County, California.

       28.     Plaintiff LINA POSADA (“Posada”) is, and at all times relevant to this action was,

a professional model and a resident of San Bernardino County, California.

       29.     Plaintiff TIFFANY TOTH GRAY (“Gray”) is, and at all times relevant to this

action was, a professional model and a resident of Orange County, California.



                                                5
      Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 6 of 148 PageID #:6



        30.      Plaintiff JACLYN SWEDBERG (“Swedberg”) is, and at all times relevant to this

action was, a professional model and a resident of San Bernardino County, California.

        31.      Plaintiff SARAH STAGE (“Stage”) is, and at all times relevant to this action was,

a professional model and a resident of Los Angeles County, California.

        B.       Defendants

        32.      According to publicly available records, Defendants VONCH, LLC d/b/a Polekatz

Chicago Gentlemen’s Club; and POLEKATZ GENTLEMEN’S CLUB, LLC d/b/a Polekatz

Chicago Gentlemen’s Club, are both Limited Liability Companies organized under the laws of the

State of Illinois, and owns and operates a strip club under the name Polekatz located at 7337 W.

100th Pl, Bridgeview, Illinois 60455.

        33.      Polekatz holds, and at all times relevant has held, itself out as an operator of a strip

club that engages in the business of entertaining its patrons with alcohol, fully nude dancing, and

full friction.

        34.      Polekatz jointly owns and/or operates http://www.polekatzchicago.net, as well as

other social media accounts and websites, such as https://www.facebook.com/polekatzchicago/,

Instagram with username “@polekatzchicago”, and Twitter with username “@Polekatz” through

which they advertise their business, events, and parties. For many of these events, images of one

or more of the models were used to market and promote the events.

        35.      Upon information and belief, Polekatz coordinated their promotional, Internet, and

social media activities through active and dynamic use of their Facebook and Instagram accounts

and website.




                                                    6
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 7 of 148 PageID #:7



                                  FACTUAL ALLEGATIONS

      A.    Standard and Customary Business Practices in the Modeling Industry
Require Arms-Length Negotiations over the Terms and Conditions of Usage and
Remuneration for any Modeling Images

       36.      As set forth immediately below, Plaintiff Models were extremely well-known

professional models who earned a livelihood modeling and selling images to companies,

magazines, and individuals for the purpose of advertising, endorsing, or promoting products and

services.

       37.      Plaintiff Models’ careers in the modeling industry placed a high degree of value on

good will and reputation, which was critical in order to maximize earning potential, book modeling

contracts, and establish individual brands. In furtherance of establishing, and maintaining their

brands, Plaintiff Models were necessarily selective concerning the companies, and brands, for

which they chose to model.

       38.      Being vigilant and proactive about protecting one’s reputation is therefore of

paramount importance.

       39.      Plaintiff Models are professional models who earn a living by promoting their

image and likeness to select clients, commercial brands, media and entertainment outlets, as well

as relying on reputation and brand for modeling, acting, hosting, and other opportunities.

       40.      Plaintiff Models careers in the modeling, acting, and/or private enterprise has value

stemming from the goodwill and reputation each has built, all of which is critical to establishing

an individual brand, being selected for modeling contracts, and maximizing earnings.

       41.      Each Plaintiff Model has worked to establish herself as reliable, reputable, and

professional.




                                                  7
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 8 of 148 PageID #:8



       42.     Each Plaintiff Model must necessarily be vigilant in protecting her “brand” from

harm, taint, or other diminution. In furtherance of establishing, and maintaining her brands, each

Plaintiff Model was necessarily selective concerning the companies and brands for which she

chose to model.

       43.     Any improper or unauthorized use of an image, likeness, or identity could

substantially injure the career and career opportunities of each Plaintiff Model.

       44.     In the modeling industry, models such as the Plaintiffs typically do not have a single

employer, but rather work on an independent contractor basis for different agents or entities. Each

Plaintiff Model is a responsible professional in the ordinary course. Each Plaintiff Model seeks to

control the use and dissemination of her image and, thus, actively participates in vetting and

selecting modeling, acting, brand spokesperson, or hosting engagements.

       45.     A model’s vetting and selection of a professional engagement involves a multi-

tiered assessment, requiring the model to:

              a.   determine whether the individual or entity seeking a license and release of a

model’s image, likeness, or identity is reputable, has reputable products or services, and, through

affiliation, would enhance or harm a model’s stature or reputation;

              b.   use this reputational information in negotiating compensation which typically

turns on the work a model is hired to do, the time involved, travel, and how her image is going to

be used (among other variables);

              c.   protect her reputation and livelihood by carefully and expressly defining the

terms and conditions of use; and

              d.   reduce and memorialize the negotiated deal into an integrated, written

agreement which defines the parties’ relationship.         Endorsing, promoting, advertising, or



                                                 8
      Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 9 of 148 PageID #:9



marketing the “wrong” product, service, or corporate venture, or working in or being affiliated

with a disreputable industry can severely impact a model’s career by limiting or foreclosing future

modeling or brand endorsement opportunities. Conversely, association with high-end companies,

products, or magazines can enhance and amplify a model’s earning potential and career

opportunities by making a model more sought after and desirable.

        46.      For these reasons, even if a model chose to jeopardize her career for a compromising

engagement – such as appearing in an advertisement for a strip club – the fee she would charge

would necessarily far exceed the fee typically charged for more mainstream and reputable work.

       B.    Defendants Has Misappropriated Each Plaintiff’s Image, Likeness and/or
Identity Without Authority, for Self-Serving Commercial Gain and Without Offering or
Paying Compensation to any Plaintiff

        47.      Both VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC operate a

Chicago-based strip Club under the name Polekatz where it engages in the business of selling

alcohol and food in an atmosphere were nude and/or semi-nude women entertain the business’

clientele.

        48.      Polekatz does this for its own commercial and financial benefit.

        49.      As set forth below, each Plaintiff Model’s image, likeness, and/or identity has been

misappropriated by or at the direction of Defendants. Defendants’ conduct creates the false and

misleading appearance and impression that each Plaintiff either works for Defendants, has

appeared and participated, or will appear and participate in activities or events at Polekatz, and/or

has agreed and consented to advertise, promote, market, or endorse Polekatz or Polekatz’s events

or activities.

        50.      Plaintiff Models have personal and proprietary interest in their right to privacy and

publicity arising out of their persona and likeness contained within their images. Plaintiff Models’



                                                   9
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 10 of 148 PageID #:10



interest is separate and apart from any copyright claim that may or may not exist to the photographs

that encompass Plaintiff Models’ images. Plaintiff Models’ persona, in the form of their likeness,

is not copyrightable and their rights of publicity are independent of any copyright. See

e.g. Downing v. Abercrombie Fitch, 265 F. 3d 994, 1005 (9th Cir. 2001).

        51.     To the extent any copyright (or some other “right” for that matter) may exist for

photograph depicting Plaintiff Models’ images, Plaintiff Models allege that Defendants has totally

and completely destroyed any such copyright by morphing, editing, or otherwise altering the

original photographs.

        52.     The manner in which Defendants used Plaintiff Models’ images suggests to the

public that Plaintiff Models are promoting or otherwise endorsing Defendants’ establishment with

the goal of increasing Polekatz’s visibility, driving clientele to attend the advertised events, and to

otherwise increase revenue and drive profits.

         53.    Polekatz has used, advertised, created, printed, and distributed the image of

Plaintiff, as further described and identified above, to create the false impression with potential

clientele that Plaintiff Models either worked at or endorsed Polekatz.

         54.    Polekatz used Plaintiff Models’ image, and created the false impression that they

worked at or endorsed Polekatz in order to receive certain benefits, including but not limited to:

monetary payments; increased promotional opportunities, advertising, marketing, and other public

relations benefits; notoriety; publicity; as well as an increase in business revenue, profits, proceeds,

and income.

         55.    As Polekatz was at all times aware, at no point have Plaintiff Models ever been

affiliated with or employed by Polekatz, and at no point have Plaintiff Models ever endorsed

Polekatz.



                                                  10
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 11 of 148 PageID #:11



       56.     All of Polekatz’s activities, including its misappropriation of Plaintiff Models’

images, and publication of them, were done without the knowledge or consent of Plaintiff Models,

and Polekatz did not compensate Plaintiff Models for its use of their images. As such, Plaintiff

Models have never received any benefit for Polekatz’s use of their images. Defendants used

Plaintiff Models’ images without their consent, and without providing remuneration, in order to

permanently deprive the Plaintiff Models of their right to determine the use their images.

       57.     Upon information and belief, Defendants has taken the foregoing actions with the

intent of causing irreparable harm to each of the Plaintiff Models.

                              Plaintiff Jessica Hinton a/k/a Jessa Hinton

       58.     Hinton is, and at all times relevant to this action was, a model, actress, and host.

Hinton was first introduced to the entertainment industry at age 14 when she was discovered by a

talent manager at a wedding. She immediately booked three national TV commercials and guest

appeared on Baywatch and 7th Heaven by the age of 16. At the age of 18, Hinton began working

runway shows and doing print campaigns. In 2010, she became the face of the Palm’s Hotel and

Casino’s 2010 ad campaign. Hinton then expanded to TV personality roles having hosted for

Victory Poker, and as an interview personality for the Top Ranking Boxing interviewing the likes

of Manny Pacquiao and Shane Mosley. In 2011, Hinton was selected as the Playboy Playmate of

the Month for July 2011, becoming one of the most popular Playmates of that year. Hinton then

became the centerpiece of an advertisement campaign for Milwaukee’s Best Beer in conjunction

with Playboy Enterprises.

       59.     In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Hinton negotiated and expressly granted authority for such use pursuant

to agreed-upon terms and conditions and for agreed-upon compensation.



                                                11
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 12 of 148 PageID #:12



       60.     Hinton’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit A to the Complaint, which was posted on social media on at least two

occasions (and has remained publically posted since those initial posting, constituting a continuous

and ongoing harm) to the create the false perception that Hinton has consented or agreed to

promote, advertise, market, and/or endorse Polekatz. Specifically, on or about November 20, 2016,

Hinton’s image (posed far left with a red and black lingerie piece) was uploaded to Polekatz’s

Facebook page with intent to promote and market Polekatz strip club. The Image of Hinton was

used to advertise Polekatz’s “WINTER WONDERLAND VIP EVENT”. On or about December

2, 2016, the same image of Hinton was uploaded to Polekatz’s Facebook page again. The use of

the image falsely implied that Hinton represents Polekatz’s strip club and that she authorized

Polekatz to use her image for promotional and marketing purposes. The image was used without

the consent of Hinton and was manipulated to intentionally give the impression that Hinton is a

spokesperson for Polekatz, working at Polekatz, and/or that she endores Polekatz.

       61.     Hinton’s image, likeness, and/or identity in Exhibit A is being used as advertising,

and on social media.

       62.     Defendants’ unauthorized use of Hinton’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Hinton’s image and likeness, they did so unlawfully, without authorization, and consent, and

Hinton suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       63.     Hinton has never been hired by Defendants or contracted with Defendants to



                                                12
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 13 of 148 PageID #:13



advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

          64.   Defendants never sought permission or authority to use Hinton’s image, likeness,

or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

          65.   Hinton never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

          66.   Defendants neither offered nor paid any remuneration to Hinton for the

unauthorized use of her image, likeness, or identity.

          67.   Defendants’ use of Hinton’s image, likeness, and/or identity in connection with

Polekatz impugns Hinton’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

          68.   Defendants’ improper use of Hinton’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Hinton’s image in their

market activities and business. In doing so, Defendants have further damaged Hinton.

                                             Plaintiff Cora Skinner

          69.   Skinner is, and at all times relevant to this action was, a model, and actress. Her TV

show appearances include “The Tonight Show with Jay Leno”, “Rules of Engagement”, “QVC”,

“Shark”, “Las Vegas ‘White Christmas’”, and “CSI: Miami”. Skinner has modeled for name

brands such as, Skechers, Norstrom, Fredricks of Hollywood, Tecate, Skky Vodka, and Muscle &

Fitness to name a few. She has even appeared on music videos such as Def Leppard’s “Nine

Lives”.

          70.   In all instances of commercial marketing and promotion of her image, likeness, or



                                                  13
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 14 of 148 PageID #:14



identity by third parties, Skinner negotiated and expressly granted authority for such use pursuant

to agreed-upon terms and conditions and for agreed-upon compensation.

       71.     Skinner’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit B to the Complaint, which was posted on social media on at least two

occasions (and has remained publically posted since those initial posting, constituting a continuous

and ongoing harm) to the create the false perception that Skinner has consented or agreed to

promote, advertise, market, and/or endorse Polekatz. Specifically, on or about November 20, 2016,

Skinner’s image (posed far right with a red lingerie piece) was uploaded to Polekatz’s Facebook

page with intent to promote and market Polekatz strip club. The Image of Skinner was used to

advertise Polekatz’s “WINTER WONDERLAND VIP EVENT”. On or about December 2, 2016,

the same image of Skinner was uploaded to Polekatz’s Facebook page again. The use of the image

falsely implied that Skinner represents Polekatz’s strip club and that she authorized Polekatz to

use her image for promotional and marketing purposes. The image was used without the consent

of Skinner and was manipulated to intentionally give the impression that Skinner is a spokesperson

for Polekatz, working at Polekatz, and/or that she endores Polekatz.

       72.     Skinner’s image, likeness, and/or identity in Exhibit B is being used as advertising,

and on social media.

       73.     Defendants’ unauthorized use of Skinner’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Skinner’s image and likeness, they did so unlawfully, without authorization, and consent, and



                                                14
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 15 of 148 PageID #:15



Skinner suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       74.     Skinner has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       75.     Defendants never sought permission or authority to use Skinner’s image, likeness,

or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       76.     Skinner never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       77.     Defendants neither offered nor paid any remuneration to Skinner for the

unauthorized use of her image, likeness, or identity.

       78.     Defendants’ use of Skinner’s image, likeness, and/or identity in connection with

Polekatz impugns Skinner’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       79.     Defendants’ improper use of Skinner’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Skinner’s image in their

market activities and business. In doing so, Defendants have further damaged Skinner.

                                       Plaintiff Dessie Mitcheson

       80.     Mitcheson is, and at all times relevant to this action was, a professional model, and

actress. Mitcheson competed in Miss Pennsylvania USA at age 18 and placed in the Top 10.

Mitcheson soon became the face of Playboy Intimates, and then became the face of MGM Grand

Las Vegas and Miss Pennsylvania Intercontinental. Mitcheson was also named Maxim magazine’s

“Hometown Hottie”. That same year, Mitcheson was #100 on Maxim’s Hot 100 List. Mitcheson



                                                15
   Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 16 of 148 PageID #:16



has graced the pages of multiple issues of Maxim, including a three page spread, two center folds,

and landed the cover for the May 2014 Navy issue. Mitcheson was featured as the main Tecate

Beer ring girl in the biggest Pay-Per-View event in history, the Mayweather v. Pacquiao fight,

which gave her the worldwide visibility with over 100 million viewers. This triggered a huge

demand for her services and increased her daily quote substantially. Mitcheson has also been

featured by national advertisers such as Crest toothpaste, Tecate, Roma Costumes, and J.

Valentine. Mitcheson was also the face of an International video game.

       81.     In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Mitcheson negotiated and expressly granted authority for such use

pursuant to agreed-upon terms and conditions and for agreed-upon compensation.

       82.     Mitcheson’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit C to the Complaint, which was posted on social media on at least one occasion

(and has remained publically posted since those initial posting, constituting a continuous and

ongoing harm) to the create the false perception that Mitcheson has consented or agreed to

promote, advertise, market, and/or endorse Polekatz. Specifically, on or about October 29, 2015,

Mitcheson’s image (posed center in a sexy, devil’s costume) was uploaded to Polekatz’s Facebook

page with intent to promote and market Polekatz strip club. The Image of Mitcheson was used to

advertise Polekatz’s “HALLOWEEN PARTY”. The use of the image falsely implied that

Mitcheson represents Polekatz’s strip club and that she authorized Polekatz to use her image for

promotional and marketing purposes. The image was used without the consent of Mitcheson and

was manipulated to intentionally give the impression that Mitcheson is a spokesperson for

Polekatz, working at Polekatz, and/or that she endores Polekatz.

       83.     Mitcheson’s image, likeness, and/or identity in Exhibit C is being used as



                                                16
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 17 of 148 PageID #:17



advertising, and on social media.

       84.     Defendants’ unauthorized use of Mitcheson’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Mitcheson’s image and likeness, they did so unlawfully, without authorization, and consent, and

Mitcheson suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       85.     Mitcheson has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       86.     Defendants never sought permission or authority to use Mitcheson’s image,

likeness, or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz,

or any Polekatz event.

       87.     Mitcheson never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       88.     Defendants neither offered nor paid any remuneration to Mitcheson for the

unauthorized use of her image, likeness, or identity.

       89.     Defendants’ use of Mitcheson’s image, likeness, and/or identity in connection with

Polekatz impugns Mitcheson’s character, embarrasses her, and suggests – falsely – her support

and endorsement of Defendants’ establishment.

       90.     Defendants’ improper use of Mitcheson’s image permitted, encouraged, or

facilitated other persons, firms, and entities to further utilize and misappropriate Mitcheson’s



                                                17
      Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 18 of 148 PageID #:18



    image in their market activities and business. In doing so, Defendants have further damaged

    Mitcheson.

                                           Plaintiff Sara Underwood

          91.    Underwood is, and at all times relevant to this action was, a professional model,

and actress. Underwood first appeared in Playboy in the pictorial "The Girls of the Pac 10" in the

October 2005 issue (she also graced the cover). Underwood was the Playmate of the Month in the

July, 2006 issue of the famous men's magazine. She was named Playmate of the Year in 2007. She

has been featured in many Playboy videos, and not only has appeared as herself in the films The

House Bunny (2008) and Miss March (2009), but also on episodes of such reality TV series as

Kendra (2009), The Girls Next Door (2005) and Bridget's Sexiest Beaches (2009). Ms. Underwood

has also worked on television as a continuity announcer for the Blackbelt TV cable network and

co-hosted hundreds of episodes of G4's "Attack of the Show" for a couple of years. She has over

5 million social media followers.1

          92.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Underwood negotiated and expressly granted authority for such use

pursuant to agreed-upon terms and conditions and for agreed-upon compensation.

          93.    Underwood’s image, likeness, and/or identity are depicted in at least one

photograph, enclosed as Exhibit D to the Complaint, which was posted on social media on at least

one occasion (and has remained publically posted since those initial posting, constituting a

continuous and ongoing harm) to the create the false perception that Underwood has consented or

agreed to promote, advertise, market, and/or endorse Polekatz. Specifically, on or about October




1
       In the world of modeling, the number of online “followers” or “likes” is a strong factor in
determining the earning capacity of a model.

                                                 18
   Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 19 of 148 PageID #:19



29, 2015, Underwood’s image (posed far right in a sexy, camoflauge costume) was uploaded to

Polekatz’s Facebook page with intent to promote and market Polekatz strip club. The Image of

Underwood was used to advertise Polekatz’s “HALLOWEEN PARTY”. The use of the image

falsely implied that Underwood represents Polekatz’s strip club and that she authorized Polekatz

to use her image for promotional and marketing purposes. The image was used without the consent

of Underwood and was manipulated to intentionally give the impression that Underwood is a

spokesperson for Polekatz, working at Polekatz, and/or that she endores Polekatz.

       94.     Underwood’s image, likeness, and/or identity in Exhibit D is being used as

advertising, and on social media.

       95.     Defendants’ unauthorized use of Underwood’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Underwood’s image and likeness, they did so unlawfully, without authorization, and consent, and

Underwood suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       96.     Underwood has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       97.     Defendants never sought permission or authority to use Underwood’s image,

likeness, or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz,

or any Polekatz event.

       98.     Underwood never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse



                                               19
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 20 of 148 PageID #:20



Defendants’ businesses, Polekatz, or any Polekatz event.

       99.     Defendants neither offered nor paid any remuneration to Underwood for the

unauthorized use of her image, likeness, or identity.

       100.    Defendants’ use of Underwood’s image, likeness, and/or identity in connection

with Polekatz impugns Underwood’s character, embarrasses her, and suggests – falsely – her

support and endorsement of Defendants’ establishment.

       101.    Defendants’ improper use of Underwood’s image permitted, encouraged, or

facilitated other persons, firms, and entities to further utilize and misappropriate Underwood’s

image in their market activities and business. In doing so, Defendants have further damaged

Underwood.

                                              Plaintiff Eva Pepaj

       102.    Pepaj is, and at all times relevant to this action was, a professional model, and

actress. Pepaj moved to Hollywood in 2004 to pursue her acting and modeling career. She is known

for her roles in the movies: The Hand Off (2009), Interior, Leather Bar, (2013) and The

Romp (2011). Pepaj was a feature in a national Diet Coke TV commercial. Pepaj is a professional

model working model and actress and her work includes from runways to high fashion, to print

and film. Pepaj has over 50,500 followers on Instagram.

       103.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Pepaj negotiated and expressly granted authority for such use pursuant to

agreed-upon terms and conditions and for agreed-upon compensation.

       104.    Pepaj’s image, likeness, and/or identity are depicted in at least two photographs,

enclosed as Exhibit E to the Complaint, which were posted on social media on at least one

occasion (and have remained publically posted since those initial posting, constituting a continuous



                                                20
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 21 of 148 PageID #:21



and ongoing harm) to the create the false perception that Pepaj has consented or agreed to promote,

advertise, market, and/or endorse Polekatz. Specifically, on or about March 16, 2017, Pepaj’s

image was uploaded to Polekatz’s Facebook page with intent to promote and market Polekatz strip

club. The Facebook caption on the image of Posada mentioned “Already 25 Sexy kittens in the

house ! $10 dances $5 Jameson Irish Whiskey shots $5 Guinness until 3 am”. Additionally, on or

about October 18, 2016, another Image of Pepaj (posed center wearing a sexy, devil’s costume)

was also uploaded to Polekatz’s Facebook page with intent to promote and market Polekatz strip

club. The second Image of Pepaj was used to advertise Polekatz’s “Monsters Ball VIP Party”. The

same Image of Ms. Pepaj was used on Polekatz’s Instagram page on or about October 24, 2016.

The use of the images falsely implied that Pepaj represents Polekatz’s strip club and that she

authorized Polekatz to use her images for promotional and marketing purposes. The images were

used without the consent of Pepaj and were manipulated to intentionally give the impression that

Pepaj is a spokesperson for Polekatz, working at Polekatz, and/or that she endores Polekatz.

       105.    Pepaj’s image, likeness, and/or identity in Exhibit E is being used as advertising,

and on social media.

       106.    Defendants’ unauthorized use of Pepaj’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Pepaj’s image and likeness, they did so unlawfully, without authorization, and consent, and Pepaj

suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       107.    Pepaj has never been hired by Defendants or contracted with Defendants to



                                                21
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 22 of 148 PageID #:22



advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       108.    Defendants never sought permission or authority to use Pepaj’s image, likeness, or

identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       109.    Pepaj never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       110.    Defendants neither offered nor paid any remuneration to Pepaj for the unauthorized

use of her image, likeness, or identity.

       111.    Defendants’ use of Pepaj’s image, likeness, and/or identity in connection with

Polekatz impugns Pepaj’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       112.    Defendants’ improper use of Pepaj’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Pepaj’s image in their

market activities and business. In doing so, Defendants have further damaged Pepaj.

                                            Plaintiff Jesse Golden

       113.    Golden is, and at all times relevant to this action was, a model, and business woman.

She became a supermodel with high profile clients that included Abercrombie & Fitch, Victoria

Secret, Lucy Sport, Coca-Cola, GAP, and Nike. She has graced the covers of magazines like New

York Times, Fitness, New Port Beach, Yoga International, and many others. Golden shares her

secrets on her own blog and also writes for many other magazines and sites. She’s currently

becoming a Holistic Health Practitioner and is a certified Hatha yoga teacher. She has her own

fitness and yoga brand and products. Working for many notable fashion brands, dozens of



                                                22
   Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 23 of 148 PageID #:23



commercials, television and film; Golden continues to expand her career through life experiences.

       114.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Golden negotiated and expressly granted authority for such use pursuant

to agreed-upon terms and conditions and for agreed-upon compensation.

       115.    Golden’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit F to the Complaint, which was posted on social media on at least one occasion

(and has remained publically posted since those initial posting, constituting a continuous and

ongoing harm) to the create the false perception that Golden has consented or agreed to promote,

advertise, market, and/or endorse Polekatz. Specifically, on or about October 18, 2016, Golden’s

image (posed far left in a sexy, witch’s costume) was uploaded to Polekatz’s Facebook page with

intent to promote and market Polekatz strip club. The Image of Golden was used to advertise

Polekatz’s “Monsters Ball VIP Party”. The same Image of Ms. Golden was used on Polekatz’s

Instagram page on or about October 24, 2016. The use of the image falsely implied that Golden

represents Polekatz’s strip club and that she authorized Polekatz to use her image for promotional

and marketing purposes. The image was used without the consent of Golden and was manipulated

to intentionally give the impression that Golden is a spokesperson for Polekatz, working at

Polekatz, and/or that she endores Polekatz.

       116.    Golden’s image, likeness, and/or identity in Exhibit F is being used as advertising,

and on social media.

       117.    Defendants’ unauthorized use of Golden’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image



                                                23
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 24 of 148 PageID #:24



from the date it was first posted until present. During the entire timeframe that Defendants’ used

Golden’s image and likeness, they did so unlawfully, without authorization, and consent, and

Golden suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       118.    Golden has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       119.    Defendants never sought permission or authority to use Golden’s image, likeness,

or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       120.    Golden never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       121.    Defendants neither offered nor paid any remuneration to Golden for the

unauthorized use of her image, likeness, or identity.

       122.    Defendants’ use of Golden’s image, likeness, and/or identity in connection with

Polekatz impugns Golden’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       123.    Defendants’ improper use of Golden’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Golden’s image in their

market activities and business. In doing so, Defendants have further damaged Golden.

                                      Plaintiff Lina Posada

       124.    Posada is, and at all times relevant to this action was, a fashion model and designer.

A native of Barranquilla, Colombia, Posada best known as a model for the Besame and Espiral

lingerie collections. Posada has also modeled for Paradizia Swimwear, Babalú Swimwear, Irgus



                                                 24
   Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 25 of 148 PageID #:25



Swimwear, Ujeans, as well as many others. She has over 500,000 YouTube views, over 5,700

Twitter followers, over 8,100 Facebook followers, and over 94,400 Instagram followers.

       125.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Posada negotiated and expressly granted authority for such use pursuant

to agreed-upon terms and conditions and for agreed-upon compensation.

       126.    Posada’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit G to the Complaint, which has been used at least one time (and has remained

publically posted since the initial posting, constituting a continuous and ongoing harm) to create

the false perception that Posada has consented or agreed to promote, advertise, market, and/or

endorse Polekatz. Specifically, on or about March 8, 2016, Posada’s image was uploaded to

Polekatz’s Facebook page with intent to promote and market Polekatz strip club. The Image of

Posada was used to advertise Polekatz’s “St. Patty’s Day”. The use of this image falsely implied

that Posada represents Polekatz strip club and that she authorized Polekatz to use her image for

promotional and marketing purposes. The image was used without the consent of Posada and was

manipulated to intentionally give the impression that Posada is a spokesperson for Polekatz,

working at Polekatz, and/or that she endorses Polekatz.

       127.    Posada’s image, likeness, and/or identity in Exhibit G are being used as advertising

and on social media.

       128.    Defendants’ unauthorized use of Posada’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used



                                                25
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 26 of 148 PageID #:26



Posada’s image and likeness, they did so unlawfully, without authorization, and consent, and

Posada suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       129.    Posada has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any Polekatz event.

       130.    Defendants never sought permission or authority to use Posada’s image, likeness,

or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       131.    Posada never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event.

       132.    Defendants neither offered nor paid any remuneration to Posada for the

unauthorized use of her image, likeness, or identity.

       133.    Defendants’ use of Posada’s image, likeness, and/or identity in connection with

Polekatz’s impugns Posada’ character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       134.    Defendants’ improper use of Posada’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Posada’ image in their

market activities and business. In doing so, Defendants has further damaged Posada.

                                         Plaintiff Tiffany Toth Gray

       135.    Gray is, and at all times relevant to this action was, a model. Gray takes great pride

in holding the prestigious title of a Playboy Playmate. Gray was the Playboy “Cyber Girl of the

Month” for May 2006. She then went on to pose for three pictorials under Playboy’s Fresh Faces.

Moreover, she has not only been featured in such magazines as Super Street Bike, Import Tuner,



                                                 26
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 27 of 148 PageID #:27



Sport Truck, Iron Man, Seventeen, and Maxim, but has also posed for various catalogs. Gray has

over 3.8 million Facebook followers, over 1.2 million Instagram followers, and over 223,300

Twitter followers.

       136.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Gray negotiated and expressly granted authority for such use pursuant to

agreed-upon terms and conditions and for agreed-upon compensation.

       137.    Gray’s image, likeness, and/or identity are depicted in at least two photographs,

enclosed as Exhibit H to the Complaint, which were posted on social media on at least four

occasions (and have remained publically posted since those initial posting, constituting a

continuous and ongoing harm) to the create the false perception that Gray has consented or agreed

to promote, advertise, market, and/or endorse Polekatz. Specifically, on or about October 29, 2015,

Gray’s image (posed far left in a sexy, cat costume) was uploaded to Polekatz’s Facebook page

with intent to promote and market Polekatz strip club. The Image of Gray was used to advertise

Polekatz’s “HALLOWEEN PARTY”. Additionally, on or about December 17, 2015, another

Image of Gray (posed center wearing red lingerie) was also uploaded to Polekatz’s Facebook page

with intent to advertise Polekatz’s “Winter Wonderland VIP Event”. That same Image of Gray

was also used on Polekatz’ website, and again on their Facebook page as Polekatz’ Facebook

profile picture. The use of the images falsely implied that Gray represents Polekatz’s strip club

and that she authorized Polekatz to use her images for promotional and marketing purposes. The

image was used without the consent of Gray and was manipulated to intentionally give the

impression that Gray is a spokesperson for Polekatz, working at Polekatz, and/or that she endores

Polekatz.

       138.    Gray’s image, likeness, and/or identity in Exhibit H is being used as advertising,



                                                27
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 28 of 148 PageID #:28



and on social media.

       139.    Defendants’ unauthorized use of Gray’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account or website could view, access, and even download

the image from the date it was first posted until present. During the entire timeframe that

Defendants’ used Gray’s image and likeness, they did so unlawfully, without authorization, and

consent, and Gray suffered a continued or repeated injury as a result of Defendants’ unlawful

conduct.

       140.    Gray has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       141.    Defendants never sought permission or authority to use Gray’s image, likeness, or

identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       142.    Gray never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       143.    Defendants neither offered nor paid any remuneration to Gray for the unauthorized

use of her image, likeness, or identity.

       144.    Defendants’ use of Gray’s image, likeness, and/or identity in connection with

Polekatz impugns Gray’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       145.    Defendants’ improper use of Gray’s image permitted, encouraged, or facilitated



                                               28
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 29 of 148 PageID #:29



other persons, firms, and entities to further utilize and misappropriate Gray’s image in their market

activities and business. In doing so, Defendants have further damaged Gray.

                                    Plaintiff Jaclyn Swedberg

       146.    Swedberg is, and at all times relevant to this action was, a model, and actress.

Swedberg has appeared in a number of TV series including, Badass, Playboy’s Beach House, Pauly

Shore’s Paulytic’s, Snake and Mongoose and a series called Muck, in which she has a starring

recurring role. Swedberg was Playboy’s Playmate of the month April 2011 and went on to win

Playmate of the Year 2012/ 2013. Swedberg has over 1 million Instagram followers, and over

210,100 Twitter followers.

       147.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Swedberg negotiated and expressly granted authority for such use

pursuant to agreed-upon terms and conditions and for agreed-upon compensation.

       148.    Swedberg’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit I to the Complaint, which was posted on social media on at least one occasion

(and has remained publically posted since those initial posting, constituting a continuous and

ongoing harm) to the create the false perception that Swedberg has consented or agreed to promote,

advertise, market, and/or endorse Polekatz. Specifically, on or about June 2, 2016, Swedberg’s

image (posed center laying down) was uploaded to Polekatz’s Instagram page with intent to

promote and market Polekatz strip club. The Image of Swedberg was used to advertise Polekatz’s

“CIRQUE DU NOIR VIP EVENT”. The use of the image falsely implied that Swedberg represents

Polekatz’s strip club and that she authorized Polekatz to use her image for promotional and

marketing purposes. The image was used without the consent of Swedberg and was manipulated

to intentionally give the impression that Swedberg is a spokesperson for Polekatz, working at



                                                 29
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 30 of 148 PageID #:30



Polekatz, and/or that she endores Polekatz.

       149.    Swedberg’s image, likeness, and/or identity in Exhibit I is being used as

advertising, and on social media.

       150.    Defendants’ unauthorized use of Swedberg’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Instagram account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Swedberg’s image and likeness, they did so unlawfully, without authorization, and consent, and

Swedberg suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       151.    Swedberg has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       152.    Defendants never sought permission or authority to use Swedberg’s image,

likeness, or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz,

or any Polekatz event.

       153.    Swedberg never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       154.    Defendants neither offered nor paid any remuneration to Underwood for the

unauthorized use of her image, likeness, or identity.

       155.    Defendants’ use of Swedberg’s image, likeness, and/or identity in connection with

Polekatz impugns Swedberg’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.



                                                30
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 31 of 148 PageID #:31



       156.    Defendants’ improper use of Swedberg’s image permitted, encouraged, or

facilitated other persons, firms, and entities to further utilize and misappropriate Swedberg’s image

in their market activities and business. In doing so, Defendants have further damaged Swedberg.

                                       Plaintiff Sarah Stage

       157.    Stage is, and at all times relevant to this action was, a glamour model, and actress.

Stage has worked for brands such as Fredericks of Hollywood, Jafra Cosmetics, Buffalo Jeans,

Sky Clothing, and Beach Bunny Swimwear. Ms. Stage has also done commercials for Kia,

Budweiser, Samsung and she has appeared in magazines such as Maxim, Shape, and Allure. Stage

is a social media influencer with 2.2 million followers on Instagram, 23,000 followers on Twitter,

more than 50,000 views on Snapchat, and more than 114,780 likes on Facebook.

       158.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Stage negotiated and expressly granted authority for such use pursuant to

agreed-upon terms and conditions and for agreed-upon compensation.

       159.    Stage’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit J to the Complaint, which has been used at least one time (and has remained

publically posted since the initial posting, constituting a continuous and ongoing harm) to create

the false perception that Stage has consented or agreed to promote, advertise, market and/or

endorse Polekatz. Specifically, on October 2, 2017, Stage’s image (posed far left with a black

costume) was uploaded to Polekatz’s Instagram page with intent to promote and market Polekatz

strip club. The Image of Stage was used to advertise Polekatz’s “MONSTERS BALL A VIP

EVENT”. The same Image of Ms. Stage was used on Polekatz’s Instagram page on or about

October 11, 2017. The use of this image falsely implied that Stage represents Polekatz strip club

and that she authorized Polekatz to use her image for promotional and marketing purposes. The



                                                 31
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 32 of 148 PageID #:32



image was used without the consent of Stage and was manipulated to intentionally give the

impression that Stage is a spokesperson for Polekatz, working at Polekatz, and/or that she endorses

Polekatz.

       160.    Stage’s image, likeness, and/or identity in Exhibit J are being used as advertising,

on social media, and for branding purposes.

       161.    Defendants’ unauthorized use of Stage’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants Instagram account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Stage’s image and likeness, they did so unlawfully, without authorization, and consent, and Stage

suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       162.    Stage has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any Polekatz event.

       163.    Defendants never sought permission or authority to use Stage’s image, likeness, or

identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       164.    Stage never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       165.    Defendants neither offered nor paid any remuneration to Stage for the unauthorized

use of her image, likeness or identity.




                                                32
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 33 of 148 PageID #:33



       166.    Defendants’ use of Stage’s image, likeness, and/or identity in connection with

Polekatz impugns Stage’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       167.    Defendants’ improper use of Stage’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Stage’s image in their market

activities and business. In doing so, Defendants has further damaged Stage.

                                      CAUSES OF ACTION

              Plaintiff Jessica Hinton a/k/a Jessa Hinton’s Causes of Action
against Defendants VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a
                                          Polekatz

                                       HINTON COUNT I
              Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        168. Hinton re-alleges paragraphs 1 – 21, 22, 32 - 57, and 58 – 68 above, and

incorporates the same by reference as though fully set forth herein.

        169. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Hinton from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        170. Defendants used Hinton’s image, likeness and/or identity as described herein

without authority in order to create the perception that Hinton worked at or was otherwise affiliated

with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

        171. Defendants’ use of Hinton’s image, likeness and/or identity to advertise, promote


                                                 33
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 34 of 148 PageID #:34



and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

        172. Defendants’ unauthorized use of Hinton’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Hinton worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Hinton would participate in or appear at the specific events

promoted in the advertisements.

        173. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Hinton

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

        174. Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Hinton worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and



                                                 34
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 35 of 148 PageID #:35



participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        175. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

        176. Defendants’ unauthorized use of Hinton’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

        177. Defendants knew or should have known that their unauthorized use of Hinton’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

        178. Defendants’ unauthorized use of Hinton’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

        179. Defendants’ wrongful conduct as described herein was willful.

        180. As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

        181. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Hinton of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Hinton.

        182. The method and manner in which Defendants used the image of Hinton further

evinces that Defendants were aware of or consciously disregarded the fact that Hinton did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.



                                                  35
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 36 of 148 PageID #:36



         183. Defendants had caused irreparable harm to Hinton, her reputation and brand by

attributing to Hinton the strip club lifestyle and activities at Polekatz.

         184. Defendants’ unauthorized use of Hinton’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Hinton in an amount to be determined at

trial.

              WHEREFORE, Hinton respectfully requests that the Court issue a judgment

granting actual or compensatory damages in an amount to be determined at trial, lost profits,

disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees

and costs, prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                   HINTON COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


         185. Hinton re-alleges paragraphs 1 – 21, 22, 32 - 57, and 58 – 68 above, and

incorporates the same by reference as though fully set forth herein.

         186. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Hinton from the conduct described herein

         187. Defendants used Hinton’s image in order to create the false impression with the

public that Hinton either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

         188. Thus, this was done in furtherance of Defendants’ commercial benefit.

         189. Hinton is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Hinton’s images in magazines and online. By virtue of Hinton’s use of her image and



                                                   36
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 37 of 148 PageID #:37



identify to build her brand, she has acquired a distinctiveness through secondary meaning. Hinton’s

image either suggests the basic nature of her product or service, identifies the characteristic of her

product or service, or suggests the characteristics of her product or service that requires an effort

of the imagination by the consumer in order to be understood as descriptive. As such, her brand –

the reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her

persona.

           190. Both Hinton and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

           191. As such, an unauthorized use of Hinton’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Hinton. There is no doubt that Defendants’ used Hinton’ image for advertising purposes, that is to

promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of

Hinton’s image and likeness was an existing intent to commercialize an interest in Hinton’s image

and likeness

           192. Defendants’ use of Hinton’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Hinton’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Hinton, or sponsored, approved or associated with Hinton.

           193. Despite the fact that Defendants were at all times aware that Hinton neither worked

at, nor endorsed their strip club, nevertheless, they used Hinton’s image in order to mislead

potential customers as to Hinton’s employment at and/or affiliation with Polekatz.

           194. Defendants knew that their use of Hinton’s image would cause consumer confusion



                                                  37
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 38 of 148 PageID #:38



as to Hinton’s sponsorship and/or employment at Polekatz.

        195. Upon information and belief, Defendants’ use of Hinton’s image did in fact cause

consumer confusion as to Hinton’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

        196. As a direct and proximate result of Defendants’ actions, Hinton has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Hinton’s image, likeness and/or identity, or how Hinton’s image,

likeness and/or identity is being depicted by Defendants.

        197. Further, any failure, neglect or default by Defendants will reflect adversely on

Hinton as the believed source of origin, sponsorship, approval or association thereof, hampering

efforts by Hinton to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Hinton.

        198. Due to Polekatz’s unauthorized use of Hinton’s image, Hinton has been damaged

in an amount to be determined at trial.

       WHEREFORE, Hinton respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost

profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.




                                                38
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 39 of 148 PageID #:39



                                    HINTON COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

        199. Hinton re-alleges paragraphs 1 – 21, 22, 32 - 57, and 58 – 68 above, and

incorporates the same by reference as though fully set forth herein.

        200. Hinton has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

        201. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Hinton without express written or oral consent to such use.

        202. As set forth herein, Defendants has violated Hinton’s right to publicity by invading

Hinton’s privacy, misappropriating her likeness, and publishing on Polekatz social media outlets,

the altered image as it appears in Exhibit A, likeness and/or identity of Hinton which made it

appear as though Hinton was employed at Polekatz, or endorsed Polekatz strip club, or any

Polekatz events or activities.

        203. Defendants’ unauthorized use of Hinton’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

        204. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Hinton’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but




                                                   39
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 40 of 148 PageID #:40



not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities

         205. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.

         206. Upon information and belief, Defendants’ use of Hinton’s image, likeness and/or

identity did in fact attract clientele and generate business for Polekatz.

         207. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Hinton’s image, likeness and/or identity on the Polekatz

social media outlets or for any other use or matter associated with Polekatz.

         208. Defendants took these actions without Hinton’s permission, consent or authority,

be it written or otherwise. In fact, Defendants never sought permission nor authority to use

Hinton’s image, likeness and/or identity to advertise, promote, market or endorse Defendants’

businesses, Polekatz or any Polekatz’s event or activities or for any other use.

         209. Hinton never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         210.    Defendants was at all relevant times aware that they never received Hinton’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.

         211. At no point did Defendants ever compensate Hinton for its use of her image,

likeness, and/or identity.

         212. No applicable privilege or authorization exists for Defendants’ use of Hinton’s

Image.



                                                  40
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 41 of 148 PageID #:41



         213. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Hinton’s image, likeness or identity without

her express written or oral consent, for purposes of trade or for other commercial or advertising

purposes as detailed in this Complaint.

         214. Defendants caused irreparable harm to Hinton, her reputation and brand by

attributing to Hinton the strip club lifestyle and activities at Polekatz.

         215. Defendants has also damaged Hinton as a direct and proximate result of their

unauthorized use of Hinton’s image, likeness and/or identity without compensating Hinton.

         216. Due to Defendants’ violation of Hinton’s rights of privacy and publicity under

IRPA, Hinton has been damaged in an amount to be determined at trial, but in all events not less

than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.

         217. In addition, Hinton hereby requests an Order permanently enjoining Defendants

from violating Hinton’s right to privacy and publicity.

         218. In addition, Hinton hereby requests an award of punitive damages, in an amount to

be determined at trial, due to Defendants knowing and intentional violation of her statutory rights

to privacy and publicity.

        WHEREFORE, Hinton respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited

to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.




                                                   41
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 42 of 148 PageID #:42



                                     HINTON COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         219. Hinton re-alleges paragraphs 1 – 21, 22, 32 - 57, and 58 – 68 above, and

incorporates the same by reference as though fully set forth herein.

         220. Defendants published Hinton’s image, likeness and/or identity on social media

outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         221. Defendants’ unauthorized use of Hinton’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         222. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Hinton in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         223. Defendants published Hinton’s image, likeness and/or identity on Polekatz social

media outlets in order to create the false impression that Hinton was either a stripper working at

Polekatz, or endorsed Polekatz strip club.

         224. As such, Defendants’ intent in publishing Hinton’s image, likeness and/or identity

was to mislead the public and cast her in a false light with respect to her affiliation with Polekatz.

         225. Defendants was at all times aware, Hinton never worked at any Polekatz strip club,

never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events or



                                                   42
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 43 of 148 PageID #:43



activities.

         226. Defendants never sought permission or authority to use Hinton image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.

         227. Hinton never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

         228. As a result of Defendants’ unauthorized and misleading publication of Hinton’s

Image, Defendants has caused irreparable harm to Hinton, her reputation and brand by attributing

to Hinton the strip club lifestyle and activities at Polekatz.

         229. Defendants has also damaged Hinton as result of their unauthorized use of Hinton’s

image, likeness or identity without compensating Hinton.            Defendants’ conduct has been

despicable and taken in conscious disregard of Hinton’s rights.

         230. As a result of Defendants’ unauthorized and misleading use of Hinton’s image,

likeness or identity, Hinton has been injured in an amount to be determined at trial, but in all events

in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive and

exemplary damages.

        WHEREFORE, Hinton respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.




                                                  43
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 44 of 148 PageID #:44



                                         HINTON COUNT V
                                 (Negligence and Respondeat Superior)

        231. Hinton re-alleges paragraphs 1 – 21, 22, 32 - 57, and 58 – 68 above, and

incorporates the same by reference as though fully set forth herein.

        232. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts

        233. Said failure was the proximate cause of the harm Hinton suffered when her Image

was published without her authorization.

        234. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        235. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        236. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        237. As a result of Defendants’ negligence, Hinton has suffered damages in an amount

to be determined at trial, but which in all events are in excess of seventy five thousand dollars

($75,000), exclusive of punitive and exemplary damages.




                                                44
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 45 of 148 PageID #:45



             Plaintiff Cora Skinner’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                      SKINNER COUNT I
             Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        238. Skinner re-alleges paragraphs 1 – 21, 23, 32 - 57, and 69 – 79 above, and

incorporates the same by reference as though fully set forth herein.

        239. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Skinner from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        240. Defendants used Skinner’s image, likeness and/or identity as described herein

without authority in order to create the perception that Skinner worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

        241. Defendants’ use of Skinner’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

        242. Defendants’ unauthorized use of Skinner’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Skinner worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s



                                                45
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 46 of 148 PageID #:46



events and activities and/or that Skinner would participate in or appear at the specific events

promoted in the advertisements.

        243. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Skinner

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

        244. Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Skinner worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        245. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.



                                                  46
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 47 of 148 PageID #:47



            246. Defendants’ unauthorized use of Skinner’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

            247. Defendants knew or should have known that their unauthorized use of Skinner’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

            248. Defendants’ unauthorized use of Skinner’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

            249. Defendants’ wrongful conduct as described herein was willful.

            250. As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

            251. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Skinner of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Skinner.

            252. The method and manner in which Defendants used the image of Skinner further

evinces that Defendants were aware of or consciously disregarded the fact that Skinner did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

            253. Defendants had caused irreparable harm to Skinner, her reputation and brand by

attributing to Skinner the strip club lifestyle and activities at Polekatz.

            254. Defendants’ unauthorized use of Skinner’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Skinner in an amount to be determined

at trial.

                WHEREFORE, Skinner respectfully requests that the Court issue a judgment

granting actual or compensatory damages in an amount to be determined at trial, lost profits,



                                                   47
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 48 of 148 PageID #:48



disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees

and costs, prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                   SKINNER COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


         255. Skinner re-alleges paragraphs 1 – 21, 23, 32 - 57, and 69 – 79 above, and

incorporates the same by reference as though fully set forth herein.

         256. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Skinner from the conduct described herein

         257. Defendants used Skinner’s image in order to create the false impression with the

public that Skinner either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

         258. Thus, this was done in furtherance of Defendants’ commercial benefit.

         259. Skinner is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Skinner’s images in magazines and online. By virtue of Skinner’s use of her image and

identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Skinner’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service

that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

         260. Both Skinner and Defendants compete in the entertainment industry, use similar



                                                 48
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 49 of 148 PageID #:49



marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

        261. As such, an unauthorized use of Skinner’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Skinner. There is no doubt that Defendants’ used Skinner’s image for advertising purposes, that is

to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of

Skinner’s image and likeness was an existing intent to commercialize an interest in Skinner’s

image and likeness

        262. Defendants’ use of Skinner’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Skinner’s fans and present and prospective clients into believing that Polekatz’s advertisements

are endorsed by Skinner, or sponsored, approved or associated with Skinner.

        263. Despite the fact that Defendants were at all times aware that Skinner neither worked

at, nor endorsed their strip club, nevertheless, they used Skinner’s image in order to mislead

potential customers as to Skinner’s employment at and/or affiliation with Polekatz.

        264. Defendants knew that their use of Skinner’s image would cause consumer

confusion as to Skinner’s sponsorship and/or employment at Polekatz.

        265. Upon information and belief, Defendants’ use of Skinner’s image did in fact cause

consumer confusion as to Skinner’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

        266. As a direct and proximate result of Defendants’ actions, Skinner has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the




                                                49
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 50 of 148 PageID #:50



advertisements depicting Skinner’s image, likeness and/or identity, or how Skinner’s image,

likeness and/or identity is being depicted by Defendants.

        267. Further, any failure, neglect or default by Defendants will reflect adversely on

Skinner as the believed source of origin, sponsorship, approval or association thereof, hampering

efforts by Skinner to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Skinner.

        268. Due to Polekatz’s unauthorized use of Skinner’s image, Skinner has been damaged

in an amount to be determined at trial.

       WHEREFORE, Skinner respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost

profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.

                                    SKINNER COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

        269. Skinner re-alleges paragraphs 1 – 21, 23, 32 - 57, and 69 – 79 above, and

incorporates the same by reference as though fully set forth herein.

        270. Skinner has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

        271. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Skinner without express written or oral consent to such use.



                                                50
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 51 of 148 PageID #:51



         272. As set forth herein, Defendants has violated Skinner’s right to publicity by invading

Skinner’s privacy, misappropriating her likeness, and publishing on Polekatz social media outlets,

the altered image as it appears in Exhibit B, likeness and/or identity of Skinner which made it

appear as though Skinner was employed at Polekatz, or endorsed Polekatz strip club, or any

Polekatz events or activities.

         273. Defendants’ unauthorized use of Skinner’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         274. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Skinner’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but

not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities

         275. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.

         276. Upon information and belief, Defendants’ use of Skinner’s image, likeness and/or

identity did in fact attract clientele and generate business for Polekatz.

         277. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Skinner’s image, likeness and/or identity on the Polekatz

social media outlets or for any other use or matter associated with Polekatz.




                                                   51
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 52 of 148 PageID #:52



         278. Defendants took these actions without Skinner’s permission, consent or authority,

be it written or otherwise. In fact, Defendants never sought permission nor authority to use

Skinner’s image, likeness and/or identity to advertise, promote, market or endorse Defendants’

businesses, Polekatz or any Polekatz’s event or activities or for any other use.

         279. Skinner never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         280.    Defendants was at all relevant times aware that they never received Skinner’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.

         281. At no point did Defendants ever compensate Skinner for its use of her image,

likeness, and/or identity.

         282. No applicable privilege or authorization exists for Defendants’ use of Skinner’s

Image.

         283. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Skinner’s image, likeness or identity without

her express written or oral consent, for purposes of trade or for other commercial or advertising

purposes as detailed in this Complaint.

         284. Defendants caused irreparable harm to Skinner, her reputation and brand by

attributing to Skinner the strip club lifestyle and activities at Polekatz.

         285. Defendants has also damaged Skinner as a direct and proximate result of their

unauthorized use of Skinner’s image, likeness and/or identity without compensating Skinner.




                                                   52
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 53 of 148 PageID #:53



         286. Due to Defendants’ violation of Skinner’s rights of privacy and publicity under

IRPA, Skinner has been damaged in an amount to be determined at trial, but in all events not less

than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.

         287. In addition, Skinner hereby requests an Order permanently enjoining Defendants

from violating Skinner’s right to privacy and publicity.

         288. In addition, Skinner hereby requests an award of punitive damages, in an amount

to be determined at trial, due to Defendants knowing and intentional violation of her statutory

rights to privacy and publicity.

        WHEREFORE, Skinner respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited

to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                    SKINNER COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         289. Skinner re-alleges paragraphs 1 – 21, 23, 32 - 57, and 69 – 79 above, and

incorporates the same by reference as though fully set forth herein.

         290. Defendants published Skinner’s image, likeness and/or identity on social media

outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         291. Defendants’ unauthorized use of Skinner’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any



                                                  53
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 54 of 148 PageID #:54



person visting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         292. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Skinner in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         293. Defendants published Skinner’s image, likeness and/or identity on Polekatz social

media outlets in order to create the false impression that Skinner was either a stripper working at

Polekatz, or endorsed Polekatz strip club.

         294. As such, Defendants’ intent in publishing Skinner’s image, likeness and/or identity

was to mislead the public and cast her in a false light with respect to her affiliation with Polekatz.

         295. Defendants was at all times aware, Skinner never worked at any Polekatz strip club,

never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events or

activities.

         296. Defendants never sought permission or authority to use Skinner image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.

         297. Skinner never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

         298. As a result of Defendants’ unauthorized and misleading publication of Skinner’s

Image, Defendants has caused irreparable harm to Skinner, her reputation and brand by attributing

to Skinner the strip club lifestyle and activities at Polekatz.




                                                   54
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 55 of 148 PageID #:55



        299. Defendants has also damaged Skinner as result of their unauthorized use of

Skinner’s image, likeness or identity without compensating Skinner. Defendants’ conduct has

been despicable and taken in conscious disregard of Skinner’s rights.

        300. As a result of Defendants’ unauthorized and misleading use of Skinner’s image,

likeness or identity, Skinner has been injured in an amount to be determined at trial, but in all

events in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive

and exemplary damages.

       WHEREFORE, Skinner respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court

                                        SKINNER COUNT V
                                 (Negligence and Respondeat Superior)

        301. Skinner re-alleges paragraphs 1 – 21, 23, 32 - 57, and 69 – 79 above, and

incorporates the same by reference as though fully set forth herein.

        302. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts

        303. Said failure was the proximate cause of the harm Skinner suffered when her Image

was published without her authorization.

        304. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,


                                                55
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 56 of 148 PageID #:56



were not violated.

        305. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        306. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        307. As a result of Defendants’ negligence, Skinner has suffered damages in an amount

to be determined at trial, but which in all events are in excess of seventy five thousand dollars

($75,000), exclusive of punitive and exemplary damages.

           Plaintiff Dessie Mitcheson’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                    MITCHESON COUNT I
             Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        308. Mitcheson re-alleges paragraphs 1 – 21, 24, 32 - 57, and 80 – 90 above, and

incorporates the same by reference as though fully set forth herein.

        309. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Mitcheson from the conduct described herein. Specifically, the Lanham Act prohibits a

party in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        310. Defendants used Mitcheson’s image, likeness and/or identity as described herein

without authority in order to create the perception that Mitcheson worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.



                                                56
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 57 of 148 PageID #:57



         311. Defendants’ use of Mitcheson’s image, likeness and/or identity to advertise,

promote and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as

described in this Complaint was false and misleading.

         312. Defendants’ unauthorized use of Mitcheson’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Mitcheson worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Mitcheson would participate in or appear at the specific events

promoted in the advertisements.

         313. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether

Mitcheson worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses,

Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her

image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and

activities.

         314. Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Mitcheson worked at or was

otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events

and activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers



                                                57
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 58 of 148 PageID #:58



and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        315. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

        316. Defendants’ unauthorized use of Mitcheson’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

        317. Defendants knew or should have known that their unauthorized use of Mitcheson’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

        318. Defendants’ unauthorized use of Mitcheson’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

        319. Defendants’ wrongful conduct as described herein was willful.

        320. As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

        321. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Mitcheson of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Mitcheson.

        322. The method and manner in which Defendants used the image of Mitcheson further



                                                  58
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 59 of 148 PageID #:59



evinces that Defendants were aware of or consciously disregarded the fact that Mitcheson did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

        323. Defendants had caused irreparable harm to Mitcheson, her reputation and brand by

attributing to Mitcheson the strip club lifestyle and activities at Polekatz.

        324. Defendants’ unauthorized use of Mitcheson’s image, likeness and/or identity

directly and proximately caused and continue to cause damage to Mitcheson in an amount to be

determined at trial.

              WHEREFORE, Mitcheson respectfully requests that the Court issue a judgment

granting actual or compensatory damages in an amount to be determined at trial, lost profits,

disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees

and costs, prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                 MITCHESON COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


        325. Mitcheson re-alleges paragraphs 1 – 21, 24, 32 - 57, and 80 – 90 above, and

incorporates the same by reference as though fully set forth herein.

        326. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Mitcheson from the conduct described herein

        327. Defendants used Mitcheson’s image in order to create the false impression with the

public that Mitcheson either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

        328. Thus, this was done in furtherance of Defendants’ commercial benefit.




                                                  59
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 60 of 148 PageID #:60



         329. Mitcheson is in the business of commercializing her identity and selling her images

to reputable brands and companies for profit. Defendants’ customers are the exact demographic

that views Mitcheson’s images in magazines and online. By virtue of Mitcheson’s use of her image

and identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Mitcheson’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service

that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

         330. Both Mitcheson and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

         331. As such, an unauthorized use of Mitcheson’s image to promote a strip club created

an undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Mitcheson. There is no doubt that Defendants’ used Mitcheson’s image for advertising purposes,

that is to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use

of Mitcheson’s image and likeness was an existing intent to commercialize an interest in

Mitcheson’s image and likeness

         332. Defendants’ use of Mitcheson’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Mitcheson’s fans and present and prospective clients into believing that Polekatz’s advertisements

are endorsed by Mitcheson, or sponsored, approved or associated with Mitcheson.

         333. Despite the fact that Defendants were at all times aware that Mitcheson neither



                                                 60
   Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 61 of 148 PageID #:61



worked at, nor endorsed their strip club, nevertheless, they used Mitcheson’s image in order to

mislead potential customers as to Mitcheson’s employment at and/or affiliation with Polekatz.

        334. Defendants knew that their use of Mitcheson’s image would cause consumer

confusion as to Mitcheson’s sponsorship and/or employment at Polekatz.

        335. Upon information and belief, Defendants’ use of Mitcheson’s image did in fact

cause consumer confusion as to Mitcheson’s employment at and/or endorsement of Defendants’

businesses, and the goods and services provided by Defendants.

        336. As a direct and proximate result of Defendants’ actions, Mitcheson has no control

over the nature and quality of the line of products or services provided by Defendants, the nature

of the advertisements depicting Mitcheson’s image, likeness and/or identity, or how Mitcheson’s

image, likeness and/or identity is being depicted by Defendants.

        337. Further, any failure, neglect or default by Defendants will reflect adversely on

Mitcheson as the believed source of origin, sponsorship, approval or association thereof,

hampering efforts by Mitcheson to continue to protect her reputation for high quality professional

modeling, resulting in loss of sales thereof and the considerable expenditures to promote her

personal modeling services to legitimate mainstream media, all to the irreparable harm of

Mitcheson.

        338. Due to Polekatz’s unauthorized use of Mitcheson’s image, Mitcheson has been

damaged in an amount to be determined at trial.

       WHEREFORE, Mitcheson respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost

profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that



                                               61
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 62 of 148 PageID #:62



is just and proper.

                                  MITCHESON COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

        339. Mitcheson re-alleges paragraphs 1 – 21, 24, 32 - 57, and 80 – 90 above, and

incorporates the same by reference as though fully set forth herein.

        340. Mitcheson has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

        341. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Mitcheson without express written or oral consent to such use.

        342. As set forth herein, Defendants has violated Mitcheson’s right to publicity by

invading Mitcheson’s privacy, misappropriating her likeness, and publishing on Polekatz social

media outlets, the altered image as it appears in Exhibit C, likeness and/or identity of Mitcheson

which made it appear as though Mitcheson was employed at Polekatz, or endorsed Polekatz strip

club, or any Polekatz events or activities.

        343. Defendants’ unauthorized use of Mitcheson’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

        344. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Mitcheson’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but



                                                   62
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 63 of 148 PageID #:63



not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities

         345. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.

         346. Upon information and belief, Defendants’ use of Mitcheson’s image, likeness

and/or identity did in fact attract clientele and generate business for Polekatz.

         347. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Mitcheson’s image, likeness and/or identity on the

Polekatz social media outlets or for any other use or matter associated with Polekatz.

         348. Defendants took these actions without Mitcheson’s permission, consent or

authority, be it written or otherwise. In fact, Defendants never sought permission nor authority to

use Mitcheson’s image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activities or for any other use.

         349. Mitcheson never consented to, permitted, assigned, licensed, or otherwise agreed

to Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         350.    Defendants was at all relevant times aware that they never received Mitcheson’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.

         351. At no point did Defendants ever compensate Mitcheson for its use of her image,

likeness, and/or identity.

         352. No applicable privilege or authorization exists for Defendants’ use of Mitcheson’s

Image.



                                                  63
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 64 of 148 PageID #:64



        353. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Mitcheson’s image, likeness or identity

without her express written or oral consent, for purposes of trade or for other commercial or

advertising purposes as detailed in this Complaint.

        354. Defendants caused irreparable harm to Mitcheson, her reputation and brand by

attributing to Mitcheson the strip club lifestyle and activities at Polekatz.

        355. Defendants has also damaged Mitcheson as a direct and proximate result of their

unauthorized use of Mitcheson’s image, likeness and/or identity without compensating Mitcheson.

        356. Due to Defendants’ violation of Mitcheson’s rights of privacy and publicity under

IRPA, Mitcheson has been damaged in an amount to be determined at trial, but in all events not

less than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary

damages.

        357. In addition, Mitcheson hereby requests an Order permanently enjoining Defendants

from violating Mitcheson’s right to privacy and publicity.

        358. In addition, Mitcheson hereby requests an award of punitive damages, in an amount

to be determined at trial, due to Defendants knowing and intentional violation of her statutory

rights to privacy and publicity.

       WHEREFORE, Mitcheson respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited

to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.




                                                  64
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 65 of 148 PageID #:65



                                  MITCHESON COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         359. Mitcheson re-alleges paragraphs 1 – 21, 24, 32 - 57, and 80 – 90 above, and

incorporates the same by reference as though fully set forth herein.

         360. Defendants published Mitcheson’s image, likeness and/or identity on social media

outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         361. Defendants’ unauthorized use of Mitcheson’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         362. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Mitcheson in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         363. Defendants published Mitcheson’s image, likeness and/or identity on Polekatz

social media outlets in order to create the false impression that Mitcheson was either a stripper

working at Polekatz, or endorsed Polekatz strip club.

         364. As such, Defendants’ intent in publishing Mitcheson’s image, likeness and/or

identity was to mislead the public and cast her in a false light with respect to her affiliation with

Polekatz.

         365. Defendants was at all times aware, Mitcheson never worked at any Polekatz strip



                                                   65
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 66 of 148 PageID #:66



club, never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events

or activities.

         366. Defendants never sought permission or authority to use Mitcheson image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.

         367. Mitcheson never consented to, permitted, assigned, licensed, or otherwise agreed

to Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

         368. As a result of Defendants’ unauthorized and misleading publication of Mitcheson’s

Image, Defendants has caused irreparable harm to Mitcheson, her reputation and brand by

attributing to Mitcheson the strip club lifestyle and activities at Polekatz.

         369. Defendants has also damaged Mitcheson as result of their unauthorized use of

Mitcheson’s image, likeness or identity without compensating Mitcheson. Defendants’ conduct

has been despicable and taken in conscious disregard of Mitcheson’s rights.

         370. As a result of Defendants’ unauthorized and misleading use of Mitcheson’s image,

likeness or identity, Mitcheson has been injured in an amount to be determined at trial, but in all

events in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive

and exemplary damages.

        WHEREFORE, Mitcheson respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.




                                                  66
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 67 of 148 PageID #:67



                                      MITCHESON COUNT V
                                 (Negligence and Respondeat Superior)

        371. Mitcheson re-alleges paragraphs 1 – 21, 24, 32 - 57, and 80 – 90 above, and

incorporates the same by reference as though fully set forth herein.

        372. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts

        373. Said failure was the proximate cause of the harm Mitcheson suffered when her

Image was published without her authorization.

        374. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        375. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        376. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        377. As a result of Defendants’ negligence, Mitcheson has suffered damages in an

amount to be determined at trial, but which in all events are in excess of seventy five thousand

dollars ($75,000), exclusive of punitive and exemplary damages.




                                                 67
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 68 of 148 PageID #:68



            Plaintiff Sara Underwood’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                    UNDERWOOD COUNT I
             Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        378. Underwood re-alleges paragraphs 1 – 21, 25, 32 - 57, and 91 – 101 above, and

incorporates the same by reference as though fully set forth herein.

        379. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Underwood from the conduct described herein. Specifically, the Lanham Act prohibits a

party in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        380. Defendants used Underwood’s image, likeness and/or identity as described herein

without authority in order to create the perception that Underwood worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

        381. Defendants’ use of Underwood’s image, likeness and/or identity to advertise,

promote and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as

described in this Complaint was false and misleading.

        382. Defendants’ unauthorized use of Underwood’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Underwood worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s



                                                68
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 69 of 148 PageID #:69



events and activities and/or that Underwood would participate in or appear at the specific events

promoted in the advertisements.

         383. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether

Underwood worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses,

Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her

image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and

activities.

         384. Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Underwood worked at or was

otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events

and activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

         385. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice



                                                  69
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 70 of 148 PageID #:70



or lure membership and attendance at Polekatz events.

        386. Defendants’ unauthorized use of Underwood’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

        387. Defendants knew or should have known that their unauthorized use of

Underwood’s image, likeness and/or identity would cause consumer confusion as described in this

Complaint.

        388. Defendants’ unauthorized use of Underwood’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

        389. Defendants’ wrongful conduct as described herein was willful.

        390. As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

        391. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Underwood of a property interest, and further acted with

actual or constructive knowledge of the high probability that injury or damage would result to

Underwood.

        392. The method and manner in which Defendants used the image of Underwood further

evinces that Defendants were aware of or consciously disregarded the fact that Underwood did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

        393. Defendants had caused irreparable harm to Underwood, her reputation and brand

by attributing to Underwood the strip club lifestyle and activities at Polekatz.




                                                 70
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 71 of 148 PageID #:71



        394. Defendants’ unauthorized use of Underwood’s image, likeness and/or identity

directly and proximately caused and continue to cause damage to Underwood in an amount to be

determined at trial.

             WHEREFORE, Underwood respectfully requests that the Court issue a judgment

granting actual or compensatory damages in an amount to be determined at trial, lost profits,

disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees

and costs, prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                 UNDERWOOD COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

        395. Underwood re-alleges paragraphs 1 – 21, 25, 32 - 57, and 91 – 101 above, and

incorporates the same by reference as though fully set forth herein.

        396. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Underwood from the conduct described herein

        397. Defendants used Underwood’s image in order to create the false impression with

the public that Underwood either worked at Defendants’ strip club, or endorsed Defendants’

businesses. This was done to promote and attract clientele to Polekatz, and thereby generate

revenue for Defendants.

        398. Thus, this was done in furtherance of Defendants’ commercial benefit.

        399. Underwood is in the business of commercializing her identity and selling her

images to reputable brands and companies for profit. Defendants’ customers are the exact

demographic that views Underwood’s images in magazines and online. By virtue of Underwood’s

use of her image and identify to build her brand, she has acquired a distinctiveness through

secondary meaning. Underwood’s image either suggests the basic nature of her product or service,

identifies the characteristic of her product or service, or suggests the characteristics of her product


                                                  71
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 72 of 148 PageID #:72



or service that requires an effort of the imagination by the consumer in order to be understood as

descriptive. As such, her brand – the reason her clients seek to hire her – is unique in that it is

encompassed in her identity, i.e., her persona.

        400. Both Underwood and Defendants compete in the entertainment industry, use

similar marketing channels and their respective endeavors overlap. They vie for the same dollars

from the same demographic consumer group.

        401. As such, an unauthorized use of Underwood’s image to promote a strip club created

an undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Underwood. There is no doubt that Defendants’ used Underwood’s image for advertising

purposes, that is to promote their business enterprises, as such, Defendants’ unauthorized and

unlawful use of Underwood’s image and likeness was an existing intent to commercialize an

interest in Underwood’s image and likeness

        402. Defendants’ use of Underwood’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Underwood’s fans and present and prospective clients into believing that Polekatz’s

advertisements are endorsed by Underwood, or sponsored, approved or associated with

Underwood.

        403. Despite the fact that Defendants were at all times aware that Underwood neither

worked at, nor endorsed their strip club, nevertheless, they used Underwood’s image in order to

mislead potential customers as to Underwood’s employment at and/or affiliation with Polekatz.

        404. Defendants knew that their use of Underwood’s image would cause consumer

confusion as to Underwood’s sponsorship and/or employment at Polekatz.

        405. Upon information and belief, Defendants’ use of Underwood’s image did in fact



                                                  72
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 73 of 148 PageID #:73



cause consumer confusion as to Underwood’s employment at and/or endorsement of Defendants’

businesses, and the goods and services provided by Defendants.

        406. As a direct and proximate result of Defendants’ actions, Underwood has no control

over the nature and quality of the line of products or services provided by Defendants, the nature

of the advertisements depicting Underwood’s image, likeness and/or identity, or how

Underwood’s image, likeness and/or identity is being depicted by Defendants.

        407. Further, any failure, neglect or default by Defendants will reflect adversely on

Underwood as the believed source of origin, sponsorship, approval or association thereof,

hampering efforts by Underwood to continue to protect her reputation for high quality professional

modeling, resulting in loss of sales thereof and the considerable expenditures to promote her

personal modeling services to legitimate mainstream media, all to the irreparable harm of

Underwood.

        408. Due to Polekatz’s unauthorized use of Underwood’s image, Underwood has been

damaged in an amount to be determined at trial.

       WHEREFORE, Underwood respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost

profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.

                                  UNDERWOOD COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

        409. Underwood re-alleges paragraphs 1 – 21, 25, 32 - 57, and 91 – 101 above, and

incorporates the same by reference as though fully set forth herein.



                                                73
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 74 of 148 PageID #:74



         410. Underwood has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

         411. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Underwood without express written or oral consent to such use.

         412. As set forth herein, Defendants has violated Underwood’s right to publicity by

invading Underwood’s privacy, misappropriating her likeness, and publishing on Polekatz social

media outlets, the altered image as it appears in Exhibit D, likeness and/or identity of Underwood

which made it appear as though Underwood was employed at Polekatz, or endorsed Polekatz strip

club, or any Polekatz events or activities.

         413. Defendants’ unauthorized use of Underwood’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         414. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Underwood’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but

not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities

         415. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.




                                                   74
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 75 of 148 PageID #:75



         416. Upon information and belief, Defendants’ use of Underwood’s image, likeness

and/or identity did in fact attract clientele and generate business for Polekatz.

         417. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Underwood’s image, likeness and/or identity on the

Polekatz social media outlets or for any other use or matter associated with Polekatz.

         418. Defendants took these actions without Underwood’s permission, consent or

authority, be it written or otherwise. In fact, Defendants never sought permission nor authority to

use Underwood’s image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activities or for any other use.

         419. Underwood never consented to, permitted, assigned, licensed, or otherwise agreed

to Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         420.    Defendants was at all relevant times aware that they never received Underwood’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.

         421. At no point did Defendants ever compensate Underwood for its use of her image,

likeness, and/or identity.

         422. No applicable privilege or authorization exists for Defendants’ use of Underwood’s

Image.

         423. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Underwood’s image, likeness or identity

without her express written or oral consent, for purposes of trade or for other commercial or

advertising purposes as detailed in this Complaint.



                                                  75
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 76 of 148 PageID #:76



        424. Defendants caused irreparable harm to Underwood, her reputation and brand by

attributing to Underwood the strip club lifestyle and activities at Polekatz.

        425. Defendants has also damaged Underwood as a direct and proximate result of their

unauthorized use of Underwood’s image, likeness and/or identity without compensating

Underwood.

        426. Due to Defendants’ violation of Underwood’s rights of privacy and publicity under

IRPA, Underwood has been damaged in an amount to be determined at trial, but in all events not

less than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary

damages.

        427. In addition, Underwood hereby requests an Order permanently enjoining

Defendants from violating Underwood’s right to privacy and publicity.

        428. In addition, Underwood hereby requests an award of punitive damages, in an

amount to be determined at trial, due to Defendants knowing and intentional violation of her

statutory rights to privacy and publicity.

       WHEREFORE, Underwood respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited

to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                  UNDERWOOD COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

        429. Underwood re-alleges paragraphs 1 – 21, 25, 32 - 57, and 91 – 101 above, and

incorporates the same by reference as though fully set forth herein.

        430. Defendants published Underwood’s image, likeness and/or identity on social media



                                                 76
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 77 of 148 PageID #:77



outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         431. Defendants’ unauthorized use of Underwood’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         432. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Underwood in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         433. Defendants published Underwood’s image, likeness and/or identity on Polekatz

social media outlets in order to create the false impression that Underwood was either a stripper

working at Polekatz, or endorsed Polekatz strip club.

         434. As such, Defendants’ intent in publishing Underwood’s image, likeness and/or

identity was to mislead the public and cast her in a false light with respect to her affiliation with

Polekatz.

         435. Defendants was at all times aware, Underwood never worked at any Polekatz strip

club, never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events

or activities.

         436. Defendants never sought permission or authority to use Underwood image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.



                                                   77
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 78 of 148 PageID #:78



        437. Underwood never consented to, permitted, assigned, licensed, or otherwise agreed

to Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

        438. As a result of Defendants’ unauthorized and misleading publication of

Underwood’s Image, Defendants has caused irreparable harm to Underwood, her reputation and

brand by attributing to Underwood the strip club lifestyle and activities at Polekatz.

        439. Defendants has also damaged Underwood as result of their unauthorized use of

Underwood’s image, likeness or identity without compensating Underwood. Defendants’ conduct

has been despicable and taken in conscious disregard of Underwood’s rights.

        440. As a result of Defendants’ unauthorized and misleading use of Underwood’s image,

likeness or identity, Underwood has been injured in an amount to be determined at trial, but in all

events in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive

and exemplary damages.

       WHEREFORE, Underwood respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court

                                     UNDERWOOD COUNT V
                                 (Negligence and Respondeat Superior)

        441. Underwood re-alleges paragraphs 1 – 21, 25, 32 - 57, and 91 – 101 above, and

incorporates the same by reference as though fully set forth herein.

        442. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts.


                                                 78
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 79 of 148 PageID #:79



        443. Said failure was the proximate cause of the harm Underwood suffered when her

Image was published without her authorization.

        444. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        445. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        446. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        447. As a result of Defendants’ negligence, Underwood has suffered damages in an

amount to be determined at trial, but which in all events are in excess of seventy five thousand

dollars ($75,000), exclusive of punitive and exemplary damages.

               Plaintiff Eva Pepaj’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                       PEPAJ COUNT I
             Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        448. Pepaj re-alleges paragraphs 1 – 21, 26, 32 - 57, and 102 – 112 above, and

incorporates the same by reference as though fully set forth herein.

        449. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Pepaj from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial



                                                 79
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 80 of 148 PageID #:80



activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        450. Defendants used Pepaj’s image, likeness and/or identity as described herein without

authority in order to create the perception that Pepaj worked at or was otherwise affiliated with

Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

        451. Defendants’ use of Pepaj’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

        452. Defendants’ unauthorized use of Pepaj’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Pepaj worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Pepaj would participate in or appear at the specific events

promoted in the advertisements.

        453. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Pepaj

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

        454. Upon information and belief, Defendants’ false advertising described above did, in



                                                80
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 81 of 148 PageID #:81



fact, deceive and/or cause consumer confusion as to whether Pepaj worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        455. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

        456. Defendants’ unauthorized use of Pepaj’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

        457. Defendants knew or should have known that their unauthorized use of Pepaj’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

        458. Defendants’ unauthorized use of Pepaj’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

        459. Defendants’ wrongful conduct as described herein was willful.

        460. As such, the present case is an exceptional case warranting an award of reasonable



                                                  81
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 82 of 148 PageID #:82



attorneys’ fees pursuant to 15 U.S.C. § 1117.

         461. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Pepaj of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Pepaj.

         462. The method and manner in which Defendants used the image of Pepaj further

evinces that Defendants were aware of or consciously disregarded the fact that Pepaj did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

         463. Defendants had caused irreparable harm to Pepaj, her reputation and brand by

attributing to Pepaj the strip club lifestyle and activities at Polekatz.

         464. Defendants’ unauthorized use of Pepaj’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Pepaj in an amount to be determined at

trial.

              WHEREFORE, Pepaj respectfully requests that the Court issue a judgment granting

actual or compensatory damages in an amount to be determined at trial, lost profits, disgorgement

of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees and costs,

prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                    PEPAJ COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

         465. Pepaj re-alleges paragraphs 1 – 21, 26, 32 - 57, and 102 – 112 above, and

incorporates the same by reference as though fully set forth herein.

         466. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Pepaj from the conduct described herein




                                                   82
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 83 of 148 PageID #:83



           467. Defendants used Pepaj’s image in order to create the false impression with the

public that Pepaj either worked at Defendants’ strip club, or endorsed Defendants’ businesses. This

was done to promote and attract clientele to Polekatz, and thereby generate revenue for Defendants.

           468. Thus, this was done in furtherance of Defendants’ commercial benefit.

           469. Pepaj is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Pepaj’s images in magazines and online. By virtue of Pepaj’s use of her image and identify

to build her brand, she has acquired a distinctiveness through secondary meaning. Pepaj’s image

either suggests the basic nature of her product or service, identifies the characteristic of her product

or service, or suggests the characteristics of her product or service that requires an effort of the

imagination by the consumer in order to be understood as descriptive. As such, her brand – the

reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her

persona.

           470. Both Pepaj and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

           471. As such, an unauthorized use of Pepaj’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to Pepaj.

There is no doubt that Defendants’ used Pepaj’s image for advertising purposes, that is to promote

their business enterprises, as such, Defendants’ unauthorized and unlawful use of Pepaj’s image

and likeness was an existing intent to commercialize an interest in Pepaj’s image and likeness

           472. Defendants’ use of Pepaj’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived



                                                  83
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 84 of 148 PageID #:84



Pepaj’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Pepaj, or sponsored, approved or associated with Pepaj.

        473. Despite the fact that Defendants were at all times aware that Pepaj neither worked

at, nor endorsed their strip club, nevertheless, they used Pepaj’s image in order to mislead potential

customers as to Pepaj’s employment at and/or affiliation with Polekatz.

        474. Defendants knew that their use of Pepaj’s image would cause consumer confusion

as to Pepaj’s sponsorship and/or employment at Polekatz.

        475. Upon information and belief, Defendants’ use of Pepaj’s image did in fact cause

consumer confusion as to Pepaj’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

        476. As a direct and proximate result of Defendants’ actions, Pepaj has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Pepaj’s image, likeness and/or identity, or how Pepaj’s image, likeness

and/or identity is being depicted by Defendants.

        477. Further, any failure, neglect or default by Defendants will reflect adversely on Pepaj

as the believed source of origin, sponsorship, approval or association thereof, hampering efforts

by Pepaj to continue to protect her reputation for high quality professional modeling, resulting in

loss of sales thereof and the considerable expenditures to promote her personal modeling services

to legitimate mainstream media, all to the irreparable harm of Pepaj.

        478. Due to Polekatz’s unauthorized use of Pepaj’s image, Pepaj has been damaged in

an amount to be determined at trial.

       WHEREFORE, Pepaj respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost



                                                 84
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 85 of 148 PageID #:85



profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.

                                     PEPAJ COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

         479. Pepaj re-alleges paragraphs 1 – 21, 26, 32 - 57, and 102 – 112 above, and

incorporates the same by reference as though fully set forth herein.

         480. Pepaj has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

         481. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Pepaj without express written or oral consent to such use.

         482. As set forth herein, Defendants has violated Pepaj’s right to publicity by invading

Pepaj’s privacy, misappropriating her likeness, and publishing on Polekatz social media outlets,

the altered image as it appears in Exhibit E, likeness and/or identity of Pepaj which made it appear

as though Pepaj was employed at Polekatz, or endorsed Polekatz strip club, or any Polekatz events

or activities.

         483. Defendants’ unauthorized use of Pepaj’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook and Instagram account could view, access, and even

download the image from the date it was first posted until present.




                                                85
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 86 of 148 PageID #:86



         484. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Pepaj’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but

not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities

         485. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.

         486. Upon information and belief, Defendants’ use of Pepaj’s image, likeness and/or

identity did in fact attract clientele and generate business for Polekatz.

         487. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Pepaj’s image, likeness and/or identity on the Polekatz

social media outlets or for any other use or matter associated with Polekatz.

         488. Defendants took these actions without Pepaj’s permission, consent or authority, be

it written or otherwise. In fact, Defendants never sought permission nor authority to use Pepaj’s

image, likeness and/or identity to advertise, promote, market or endorse Defendants’ businesses,

Polekatz or any Polekatz’s event or activities or for any other use.

         489. Pepaj never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         490.    Defendants was at all relevant times aware that they never received Pepaj’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.




                                                  86
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 87 of 148 PageID #:87



         491. At no point did Defendants ever compensate Pepaj for its use of her image, likeness,

and/or identity.

         492. No applicable privilege or authorization exists for Defendants’ use of Pepaj’s

Image.

         493. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Pepaj’s image, likeness or identity without

her express written or oral consent, for purposes of trade or for other commercial or advertising

purposes as detailed in this Complaint.

         494. Defendants caused irreparable harm to Pepaj, her reputation and brand by

attributing to Pepaj the strip club lifestyle and activities at Polekatz.

         495. Defendants has also damaged Pepaj as a direct and proximate result of their

unauthorized use of Pepaj’s image, likeness and/or identity without compensating Pepaj.

         496. Due to Defendants’ violation of Pepaj’s rights of privacy and publicity under IRPA,

Pepaj has been damaged in an amount to be determined at trial, but in all events not less than

seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.

         497. In addition, Pepaj hereby requests an Order permanently enjoining Defendants

from violating Pepaj’s right to privacy and publicity.

         498. In addition, Pepaj hereby requests an award of punitive damages, in an amount to

be determined at trial, due to Defendants knowing and intentional violation of her statutory rights

to privacy and publicity.

         WHEREFORE, Pepaj respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited




                                                   87
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 88 of 148 PageID #:88



to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                      PEPAJ COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         499. Pepaj re-alleges paragraphs 1 – 21, 26, 32 - 57, and 102 – 112 above, and

incorporates the same by reference as though fully set forth herein.

         500. Defendants published Pepaj’s image, likeness and/or identity on social media

outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         501. Defendants’ unauthorized use of Pepaj’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         502. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Pepaj in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         503. Defendants published Pepaj’s image, likeness and/or identity on Polekatz social

media outlets in order to create the false impression that Pepaj was either a stripper working at

Polekatz, or endorsed Polekatz strip club.

         504. As such, Defendants’ intent in publishing Pepaj’s image, likeness and/or identity

was to mislead the public and cast her in a false light with respect to her affiliation with Polekatz.



                                                   88
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 89 of 148 PageID #:89



         505. Defendants was at all times aware, Pepaj never worked at any Polekatz strip club,

never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events or

activities.

         506. Defendants never sought permission or authority to use Pepaj image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.

         507. Pepaj never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

         508. As a result of Defendants’ unauthorized and misleading publication of Pepaj’s

Image, Defendants has caused irreparable harm to Pepaj, her reputation and brand by attributing

to Pepaj the strip club lifestyle and activities at Polekatz.

         509. Defendants has also damaged Pepaj as result of their unauthorized use of Pepaj’s

image, likeness or identity without compensating Pepaj. Defendants’ conduct has been despicable

and taken in conscious disregard of Pepaj’s rights.

         510. As a result of Defendants’ unauthorized and misleading use of Pepaj’s image,

likeness or identity, Pepaj has been injured in an amount to be determined at trial, but in all events

in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive and

exemplary damages.

        WHEREFORE, Pepaj respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.



                                                   89
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 90 of 148 PageID #:90



                                          PEPAJ COUNT V
                                 (Negligence and Respondeat Superior)

        511. Pepaj re-alleges paragraphs 1 – 21, 26, 32 - 57, and 102 – 112 above, and

incorporates the same by reference as though fully set forth herein.

        512. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts

        513. Said failure was the proximate cause of the harm Pepaj suffered when her Image

was published without her authorization.

        514. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        515. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        516. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        517. As a result of Defendants’ negligence, Pepaj has suffered damages in an amount to

be determined at trial, but which in all events are in excess of seventy five thousand dollars

($75,000), exclusive of punitive and exemplary damages.




                                                90
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 91 of 148 PageID #:91



              Plaintiff Jesse Golden’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                      GOLDEN COUNT I
             Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


        518. Golden re-alleges paragraphs 1 – 21, 27, 32 - 57, and 113 – 123 above, and

incorporates the same by reference as though fully set forth herein.

        519. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Golden from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        520. Defendants used Golden’s image, likeness and/or identity as described herein

without authority in order to create the perception that Golden worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

        521. Defendants’ use of Golden’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

        522. Defendants’ unauthorized use of Golden’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Golden worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s


                                                91
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 92 of 148 PageID #:92



events and activities and/or that Golden would participate in or appear at the specific events

promoted in the advertisements.

        523. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Golden

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

        524. Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Golden worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        525. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.



                                                  92
     Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 93 of 148 PageID #:93



            526. Defendants’ unauthorized use of Golden’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

            527. Defendants knew or should have known that their unauthorized use of Golden’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

            528. Defendants’ unauthorized use of Golden’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

            529. Defendants’ wrongful conduct as described herein was willful.

            530. As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

            531. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Golden of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Golden.

            532. The method and manner in which Defendants used the image of Golden further

evinces that Defendants were aware of or consciously disregarded the fact that Golden did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

            533. Defendants had caused irreparable harm to Golden, her reputation and brand by

attributing to Golden the strip club lifestyle and activities at Polekatz.

            534. Defendants’ unauthorized use of Golden’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Golden in an amount to be determined

at trial.

                WHEREFORE, Golden respectfully requests that the Court issue a judgment

granting actual or compensatory damages in an amount to be determined at trial, lost profits,



                                                  93
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 94 of 148 PageID #:94



disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees

and costs, prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                   GOLDEN COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

         535. Golden re-alleges paragraphs 1 – 21, 27, 32 - 57, and 113 – 123 above, and

incorporates the same by reference as though fully set forth herein.

         536. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Golden from the conduct described herein

         537. Defendants used Golden’s image in order to create the false impression with the

public that Golden either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

         538. Thus, this was done in furtherance of Defendants’ commercial benefit.

         539. Golden is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Golden’s images in magazines and online. By virtue of Golden’s use of her image and

identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Golden’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service

that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

         540. Both Golden and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the


                                                 94
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 95 of 148 PageID #:95



same demographic consumer group.

        541. As such, an unauthorized use of Golden’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Golden. There is no doubt that Defendants’ used Golden’s image for advertising purposes, that is

to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of

Golden’s image and likeness was an existing intent to commercialize an interest in Golden’s image

and likeness

        542. Defendants’ use of Golden’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Golden’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Golden, or sponsored, approved or associated with Golden.

        543. Despite the fact that Defendants were at all times aware that Golden neither worked

at, nor endorsed their strip club, nevertheless, they used Golden’s image in order to mislead

potential customers as to Golden’s employment at and/or affiliation with Polekatz.

        544. Defendants knew that their use of Golden’s image would cause consumer confusion

as to Golden’s sponsorship and/or employment at Polekatz.

        545. Upon information and belief, Defendants’ use of Golden’s image did in fact cause

consumer confusion as to Golden’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

        546. As a direct and proximate result of Defendants’ actions, Golden has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Golden’s image, likeness and/or identity, or how Golden’s image,

likeness and/or identity is being depicted by Defendants.



                                                95
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 96 of 148 PageID #:96



        547. Further, any failure, neglect or default by Defendants will reflect adversely on

Golden as the believed source of origin, sponsorship, approval or association thereof, hampering

efforts by Golden to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Golden.

        548. Due to Polekatz’s unauthorized use of Golden’s image, Golden has been damaged

in an amount to be determined at trial.

       WHEREFORE, Golden respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost

profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.

                                    GOLDEN COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

        549. Golden re-alleges paragraphs 1 – 21, 27, 32 - 57, and 113 – 123 above, and

incorporates the same by reference as though fully set forth herein.

        550. Golden has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

        551. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Golden without express written or oral consent to such use.

        552. As set forth herein, Defendants has violated Golden’s right to publicity by invading

Golden’s privacy, misappropriating her likeness, and publishing on Polekatz social media outlets,



                                                96
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 97 of 148 PageID #:97



the altered image as it appears in Exhibit F, likeness and/or identity of Golden which made it

appear as though Golden was employed at Polekatz, or endorsed Polekatz strip club, or any

Polekatz events or activities.

         553. Defendants’ unauthorized use of Golden’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook and Instagram account could view, access, and even

download the image from the date it was first posted until present.

         554. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Golden’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but

not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities

         555. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.

         556. Upon information and belief, Defendants’ use of Golden’s image, likeness and/or

identity did in fact attract clientele and generate business for Polekatz.

         557. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Golden’s image, likeness and/or identity on the Polekatz

social media outlets or for any other use or matter associated with Polekatz.

         558. Defendants took these actions without Golden’s permission, consent or authority,

be it written or otherwise. In fact, Defendants never sought permission nor authority to use




                                                  97
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 98 of 148 PageID #:98



Golden’s image, likeness and/or identity to advertise, promote, market or endorse Defendants’

businesses, Polekatz or any Polekatz’s event or activities or for any other use.

         559. Golden never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         560.    Defendants was at all relevant times aware that they never received Golden’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.

         561. At no point did Defendants ever compensate Golden for its use of her image,

likeness, and/or identity.

         562. No applicable privilege or authorization exists for Defendants’ use of Golden’s

Image.

         563. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Golden’s image, likeness or identity without

her express written or oral consent, for purposes of trade or for other commercial or advertising

purposes as detailed in this Complaint.

         564. Defendants caused irreparable harm to Golden, her reputation and brand by

attributing to Golden the strip club lifestyle and activities at Polekatz.

         565. Defendants has also damaged Golden as a direct and proximate result of their

unauthorized use of Golden’s image, likeness and/or identity without compensating Golden.

         566. Due to Defendants’ violation of Golden’s rights of privacy and publicity under

IRPA, Golden has been damaged in an amount to be determined at trial, but in all events not less

than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.



                                                  98
    Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 99 of 148 PageID #:99



         567. In addition, Golden hereby requests an Order permanently enjoining Defendants

from violating Golden’s right to privacy and publicity.

         568. In addition, Golden hereby requests an award of punitive damages, in an amount to

be determined at trial, due to Defendants knowing and intentional violation of her statutory rights

to privacy and publicity.

        WHEREFORE, Golden respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited

to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                     GOLDEN COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         569. Golden re-alleges paragraphs 1 – 21, 27, 32 - 57, and 113 – 123 above, and

incorporates the same by reference as though fully set forth herein.

         570. Defendants published Golden’s image, likeness and/or identity on social media

outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         571. Defendants’ unauthorized use of Golden’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         572. Without question, this “false light would be highly offensive to a reasonable



                                                   99
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 100 of 148 PageID #:100



person” and, by portraying Golden in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         573. Defendants published Golden’s image, likeness and/or identity on Polekatz social

media outlets in order to create the false impression that Golden was either a stripper working at

Polekatz, or endorsed Polekatz strip club.

         574. As such, Defendants’ intent in publishing Golden’s image, likeness and/or identity

was to mislead the public and cast her in a false light with respect to her affiliation with Polekatz.

         575. Defendants was at all times aware, Golden never worked at any Polekatz strip club,

never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events or

activities.

         576. Defendants never sought permission or authority to use Golden image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.

         577. Golden never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

         578. As a result of Defendants’ unauthorized and misleading publication of Golden’s

Image, Defendants has caused irreparable harm to Golden, her reputation and brand by attributing

to Golden the strip club lifestyle and activities at Polekatz.

         579. Defendants has also damaged Golden as result of their unauthorized use of

Golden’s image, likeness or identity without compensating Golden. Defendants’ conduct has been

despicable and taken in conscious disregard of Golden’s rights.

         580. As a result of Defendants’ unauthorized and misleading use of Golden’s image,



                                                  100
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 101 of 148 PageID #:101



likeness or identity, Golden has been injured in an amount to be determined at trial, but in all

events in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive

and exemplary damages.

       WHEREFORE, Golden respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court

                                         GOLDEN COUNT V
                                 (Negligence and Respondeat Superior)

        581. Golden re-alleges paragraphs 1 – 21, 27, 32 - 57, and 113 – 123 above, and

incorporates the same by reference as though fully set forth herein.

        582. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts

        583. Said failure was the proximate cause of the harm Golden suffered when her Image

was published without her authorization.

        584. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        585. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        586. Defendants violated said duty by its negligent hiring, screening, retaining,


                                                101
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 102 of 148 PageID #:102



supervising, and/or training of its employees and agents.

        587. As a result of Defendants’ negligence, Golden has suffered damages in an amount

to be determined at trial, but which in all events are in excess of seventy five thousand dollars

($75,000), exclusive of punitive and exemplary damages.

              Plaintiff Lina Posada’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                    POSADA COUNT I
            (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        588. Posada re-alleges paragraphs 1 – 21, 28, 25 - 50, and 124 – 134 above, and

incorporates the same by reference as though fully set forth herein.

        589. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Posada from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        590. Defendants used Posada’s image, likeness and/or identity as described herein

without authority in order to create the perception that Posada worked at or was otherwise affiliated

with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

        591. Defendants’ use of Posada’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.




                                                102
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 103 of 148 PageID #:103



        592. Defendants’ unauthorized use of Posada’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Posada worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Posada would participate in or appear at the specific events

promoted in the advertisements.

        593. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Posada

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

        594. Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Posada worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.




                                                 103
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 104 of 148 PageID #:104



        595. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

        596. Defendants’ unauthorized use of Posada’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

        597. Defendants knew or should have known that their unauthorized use of Posada’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

        598. Defendants’ unauthorized use of Posada’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

        599. Defendants’ wrongful conduct as described herein was willful.

        600. As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

        601. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Posada of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Posada.

        602. The method and manner in which Defendants used the image of Posada further

evinces that Defendants were aware of or consciously disregarded the fact that Posada did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.




                                                104
   Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 105 of 148 PageID #:105



         603. Defendants had caused irreparable harm to Posada, her reputation and brand by

attributing to Posada the strip club lifestyle and activities at Polekatz.

         604. Defendants’ unauthorized use of Posada’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Posada in an amount to be determined at

trial.

         WHEREFORE, Posada respectfully requests that the Court issue a judgment granting

actual or compensatory damages in an amount to be determined at trial, lost profits, disgorgement

of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees and costs,

prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                   POSADA COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

         605. Posada re-alleges paragraphs 1 – 21, 28, 25 - 50, and 124 – 134 above, and

incorporates the same by reference as though fully set forth herein.

         606. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Posada from the conduct described herein.

         607. Defendants used Posada’s image in order to create the false impression with the

public that Posada either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

         608. Thus, this was done in furtherance of Defendants’ commercial benefit.

         609. Posada is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Posada’s images in magazines and online. By virtue of Posada’s use of her image and

identify to build her brand, she has acquired a distinctiveness through secondary meaning.


                                                  105
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 106 of 148 PageID #:106



Posada’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service

that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

         610. Both Posada and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

         611. As such, an unauthorized use of Posada’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Posada. There is no doubt that Defendants’ used Posada’s image for advertising purposes, that is

to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of

Posada’s image and likeness was an existing intent to commercialize an interest in Posada’s image

and likeness

         612. Defendants’ use of Posada’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Posada’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Posada, or sponsored, approved or associated with Posada.

         613. Despite the fact that Defendants were at all times aware that Posada neither worked

at, nor endorsed their strip club, nevertheless, they used Posada’s image in order to mislead

potential customers as to Posada’s employment at and/or affiliation with Polekatz.

         614. Defendants knew that their use of Posada’s image would cause consumer confusion

as to Posada’s sponsorship and/or employment at Polekatz.



                                                106
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 107 of 148 PageID #:107



        615. Upon information and belief, Defendants’ use of Posada’s image did in fact cause

consumer confusion as to Posada’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

        616. As a direct and proximate result of Defendants’ actions, Posada has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Posada’s image, likeness and/or identity, or how Posada’s image,

likeness and/or identity is being depicted by Defendants.

        617. Further, any failure, neglect or default by Defendants will reflect adversely on

Posada as the believed source of origin, sponsorship, approval or association thereof, hampering

efforts by Posada to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Posada.

        618. Due to Polekatz’s unauthorized use of Posada’s image, Posada has been damaged

in an amount to be determined at trial.

       WHEREFORE, Posada respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost

profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.

                                    POSADA COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

        619. Posada re-alleges paragraphs 1 – 21, 28, 25 - 50, and 124 – 134 above, and

incorporates the same by reference as though fully set forth herein.



                                                107
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 108 of 148 PageID #:108



         620. Posada has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

         621. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Posada without express written or oral consent to such use.

         622. As set forth herein, Defendants has violated Posada’s right to publicity by invading

Posada’s privacy, misappropriating her likeness, and publishing on Polekatz social media outlets,

the altered image as it appears in Exhibit G, likeness and/or identity of Posada which made it

appear as though Posada was employed at Polekatz, or endorsed Polekatz strip club, or any

Polekatz events or activities.

         623. Defendants’ unauthorized use of Posada’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         624. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Posada’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but

not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities.

         625. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.




                                                   108
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 109 of 148 PageID #:109



         626. Upon information and belief, Defendants’ use of Posada’s image, likeness and/or

identity did in fact attract clientele and generate business for Polekatz.

         627. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Posada’s image, likeness and/or identity on the Polekatz

social media outlets or for any other use or matter associated with Polekatz.

         628. Defendants took these actions without Posada’s permission, consent or authority,

be it written or otherwise. In fact, Defendants never sought permission nor authority to use

Posada’s image, likeness and/or identity to advertise, promote, market or endorse Defendants’

businesses, Polekatz or any Polekatz’s event or activities or for any other use.

         629. Posada never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         630.    Defendants was at all relevant times aware that they never received Posada’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.

         631. At no point did Defendants ever compensate Posada for its use of her image,

likeness, and/or identity.

         632. No applicable privilege or authorization exists for Defendants’ use of Posada’s

Image.

         633. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Posada’s image, likeness or identity without

her express written or oral consent, for purposes of trade or for other commercial or advertising

purposes as detailed in this Complaint.



                                                 109
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 110 of 148 PageID #:110



         634. Defendants caused irreparable harm to Posada, her reputation and brand by

attributing to Posada the strip club lifestyle and activities at Polekatz.

         635. Defendants has also damaged Posada as a direct and proximate result of their

unauthorized use of Posada’s image, likeness and/or identity without compensating Posada.

         636. Due to Defendants’ violation of Posada’s rights of privacy and publicity under

IRPA, Posada has been damaged in an amount to be determined at trial, but in all events not less

than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.

         637. In addition, Posada hereby requests an Order permanently enjoining Defendants

from violating Posada’s right to privacy and publicity.

         638. In addition, Posada hereby requests an award of punitive damages, in an amount to

be determined at trial, due to Defendants knowing and intentional violation of her statutory rights

to privacy and publicity.

        WHEREFORE, Posada respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited

to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                     POSADA COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         639. Posada re-alleges paragraphs 1 – 21, 28, 25 - 50, and 124 – 134 above, and

incorporates the same by reference as though fully set forth herein.

         640. Defendants published Posada’s image, likeness and/or identity on social media

outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events




                                                  110
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 111 of 148 PageID #:111



and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         641. Defendants’ unauthorized use of Posada’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         642. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Posada in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         643. Defendants published Posada’s image, likeness and/or identity on Polekatz social

media outlets in order to create the false impression that Posada was either a stripper working at

Polekatz, or endorsed Polekatz strip club.

         644. As such, Defendants’ intent in publishing Posada’s image, likeness and/or identity

was to mislead the public and cast her in a false light with respect to her affiliation with Polekatz.

         645. Defendants was at all times aware, Posada never worked at any Polekatz strip club,

never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events or

activities.

         646. Defendants never sought permission or authority to use Posada’s image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.




                                                   111
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 112 of 148 PageID #:112



        647. Posada never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

        648. As a result of Defendants’ unauthorized and misleading publication of Posada’s

Image, Defendants has caused irreparable harm to Posada, her reputation and brand by attributing

to Posada the strip club lifestyle and activities at Polekatz.

        649. Defendants has also damaged Posada as result of their unauthorized use of Posada’s

image, likeness or identity without compensating Posada. Defendants’ conduct has been

despicable and taken in conscious disregard of Posada’s rights.

        650. As a result of Defendants’ unauthorized and misleading use of Posada’s image,

likeness or identity, Posada has been injured in an amount to be determined at trial, but in all events

in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive and

exemplary damages.

       WHEREFORE, Posada respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                          POSADA COUNT V
                                  (Negligence and Respondeat Superior)

        651. Posada re-alleges paragraphs 1 – 21, 28, 25 - 50, and 124 – 134 above, and

incorporates the same by reference as though fully set forth herein.

        652. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts.


                                                  112
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 113 of 148 PageID #:113



        653. Said failure was the proximate cause of the harm Posada suffered when her Image

was published without her authorization.

        654. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        655. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        656. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        657. As a result of Defendants’ negligence, Posada has suffered damages in an amount

to be determined at trial, but which in all events are in excess of seventy five thousand dollars

($75,000), exclusive of punitive and exemplary damages.

           Plaintiff Tiffany Toth Gray’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                       GRAY COUNT I
             Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        658. Gray re-alleges paragraphs 1 – 21, 29, 32 - 57, and 135 – 145 above, and

incorporates the same by reference as though fully set forth herein.

        659. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Gray from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial



                                                113
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 114 of 148 PageID #:114



activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        660. Defendants used Gray’s image, likeness and/or identity as described herein without

authority in order to create the perception that Gray worked at or was otherwise affiliated with

Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

        661. Defendants’ use of Gray’s image, likeness and/or identity to advertise, promote and

market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described in

this Complaint was false and misleading.

        662. Defendants’ unauthorized use of Gray’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Gray worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Gray would participate in or appear at the specific events promoted

in the advertisements.

        663. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Gray

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

        664. Upon information and belief, Defendants’ false advertising described above did, in



                                                114
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 115 of 148 PageID #:115



fact, deceive and/or cause consumer confusion as to whether Gray worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        665. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

        666. Defendants’ unauthorized use of Gray’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

        667. Defendants knew or should have known that their unauthorized use of Gray’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

        668. Defendants’ unauthorized use of Gray’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

        669. Defendants’ wrongful conduct as described herein was willful.

        670. As such, the present case is an exceptional case warranting an award of reasonable



                                                 115
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 116 of 148 PageID #:116



attorneys’ fees pursuant to 15 U.S.C. § 1117.

         671. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Gray of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Gray.

         672. The method and manner in which Defendants used the image of Gray further

evinces that Defendants were aware of or consciously disregarded the fact that Gray did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

         673. Defendants had caused irreparable harm to Gray, her reputation and brand by

attributing to Gray the strip club lifestyle and activities at Polekatz.

         674. Defendants’ unauthorized use of Gray’s image, likeness and/or identity directly and

proximately caused and continue to cause damage to Gray in an amount to be determined at trial.

              WHEREFORE, Gray respectfully requests that the Court issue a judgment granting

actual or compensatory damages in an amount to be determined at trial, lost profits, disgorgement

of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees and costs,

prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                    GRAY COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

         675. Gray re-alleges paragraphs 1 – 21, 29, 32 - 57, and 135 – 145 above, and

incorporates the same by reference as though fully set forth herein.

         676. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Gray from the conduct described herein

         677. Defendants used Gray’s image in order to create the false impression with the

public that Gray either worked at Defendants’ strip club, or endorsed Defendants’ businesses. This

was done to promote and attract clientele to Polekatz, and thereby generate revenue for Defendants.


                                                  116
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 117 of 148 PageID #:117



           678. Thus, this was done in furtherance of Defendants’ commercial benefit.

           679. Gray is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Gray’s images in magazines and online. By virtue of Gray’s use of her image and identify

to build her brand, she has acquired a distinctiveness through secondary meaning. Gray’s image

either suggests the basic nature of her product or service, identifies the characteristic of her product

or service, or suggests the characteristics of her product or service that requires an effort of the

imagination by the consumer in order to be understood as descriptive. As such, her brand – the

reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her

persona.

           680. Both Gray and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

           681. As such, an unauthorized use of Gray’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to Gray.

There is no doubt that Defendants’ used Gray’s image for advertising purposes, that is to promote

their business enterprises, as such, Defendants’ unauthorized and unlawful use of Gray’s image

and likeness was an existing intent to commercialize an interest in Gray’s image and likeness

           682. Defendants’ use of Gray’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Gray’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Gray, or sponsored, approved or associated with Gray.

           683. Despite the fact that Defendants were at all times aware that Gray neither worked



                                                  117
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 118 of 148 PageID #:118



at, nor endorsed their strip club, nevertheless, they used Gray’s image in order to mislead potential

customers as to Gray’s employment at and/or affiliation with Polekatz.

        684. Defendants knew that their use of Gray’s image would cause consumer confusion

as to Gray’s sponsorship and/or employment at Polekatz.

        685. Upon information and belief, Defendants’ use of Gray’s image did in fact cause

consumer confusion as to Gray’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

        686. As a direct and proximate result of Defendants’ actions, Gray has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Gray’s image, likeness and/or identity, or how Gray’s image, likeness

and/or identity is being depicted by Defendants.

        687. Further, any failure, neglect or default by Defendants will reflect adversely on Gray

as the believed source of origin, sponsorship, approval or association thereof, hampering efforts

by Gray to continue to protect her reputation for high quality professional modeling, resulting in

loss of sales thereof and the considerable expenditures to promote her personal modeling services

to legitimate mainstream media, all to the irreparable harm of Gray.

        688. Due to Polekatz’s unauthorized use of Gray’s image, Gray has been damaged in an

amount to be determined at trial.

       WHEREFORE, Gray respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost

profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.



                                                118
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 119 of 148 PageID #:119



                                     GRAY COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

         689. Gray re-alleges paragraphs 1 – 21, 29, 32 - 57, and 135 – 145 above, and

incorporates the same by reference as though fully set forth herein.

         690. Gray has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

         691. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Gray without express written or oral consent to such use.

         692. As set forth herein, Defendants has violated Gray’s right to publicity by invading

Gray’s privacy, misappropriating her likeness, and publishing on Polekatz social media outlets,

the altered image as it appears in Exhibit H, likeness and/or identity of Gray which made it appear

as though Gray was employed at Polekatz, or endorsed Polekatz strip club, or any Polekatz events

or activities.

         693. Defendants’ unauthorized use of Gray’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         694. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Gray’s image, likeness and/or identity on their social media

outlets, among others, for purposes of trade and/or commercial advertising including, but not

limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and activities



                                                   119
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 120 of 148 PageID #:120



         695. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.

         696. Upon information and belief, Defendants’ use of Gray’s image, likeness and/or

identity did in fact attract clientele and generate business for Polekatz.

         697. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Gray’s image, likeness and/or identity on the Polekatz

social media outlets or for any other use or matter associated with Polekatz.

         698. Defendants took these actions without Gray’s permission, consent or authority, be

it written or otherwise. In fact, Defendants never sought permission nor authority to use Gray’s

image, likeness and/or identity to advertise, promote, market or endorse Defendants’ businesses,

Polekatz or any Polekatz’s event or activities or for any other use.

         699. Gray never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         700.      Defendants was at all relevant times aware that they never received Gray’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.

         701. At no point did Defendants ever compensate Gray for its use of her image, likeness,

and/or identity.

         702. No applicable privilege or authorization exists for Defendants’ use of Gray’s

Image.

         703. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Gray’s image, likeness or identity without



                                                 120
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 121 of 148 PageID #:121



her express written or oral consent, for purposes of trade or for other commercial or advertising

purposes as detailed in this Complaint.

         704. Defendants caused irreparable harm to Gray, her reputation and brand by attributing

to Gray the strip club lifestyle and activities at Polekatz.

         705. Defendants has also damaged Gray as a direct and proximate result of their

unauthorized use of Gray’s image, likeness and/or identity without compensating Gray.

         706. Due to Defendants’ violation of Gray’s rights of privacy and publicity under IRPA,

Gray has been damaged in an amount to be determined at trial, but in all events not less than

seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.

         707. In addition, Gray hereby requests an Order permanently enjoining Defendants from

violating Gray’s right to privacy and publicity.

         708. In addition, Gray hereby requests an award of punitive damages, in an amount to

be determined at trial, due to Defendants knowing and intentional violation of her statutory rights

to privacy and publicity.

        WHEREFORE, Gray respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited

to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                       GRAY COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         709. Gray re-alleges paragraphs 1 – 21, 29, 32 - 57, and 135 – 145 above, and

incorporates the same by reference as though fully set forth herein.

         710. Defendants published Gray’s image, likeness and/or identity on social media



                                                   121
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 122 of 148 PageID #:122



outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         711. Defendants’ unauthorized use of Gray’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present.

         712. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Gray in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         713. Defendants published Gray’s image, likeness and/or identity on Polekatz social

media outlets in order to create the false impression that Gray was either a stripper working at

Polekatz, or endorsed Polekatz strip club.

         714. As such, Defendants’ intent in publishing Gray’s image, likeness and/or identity

was to mislead the public and cast her in a false light with respect to her affiliation with Polekatz.

         715. Defendants was at all times aware, Gray never worked at any Polekatz strip club,

never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events or

activities.

         716. Defendants never sought permission or authority to use Gray image, likeness and/or

identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any Polekatz

events or activities.

         717. Gray never consented to, permitted, assigned, licensed, or otherwise agreed to



                                                   122
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 123 of 148 PageID #:123



Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

        718. As a result of Defendants’ unauthorized and misleading publication of Gray’s

Image, Defendants has caused irreparable harm to Gray, her reputation and brand by attributing to

Gray the strip club lifestyle and activities at Polekatz.

        719. Defendants has also damaged Gray as result of their unauthorized use of Gray’s

image, likeness or identity without compensating Gray. Defendants’ conduct has been despicable

and taken in conscious disregard of Gray’s rights.

        720. As a result of Defendants’ unauthorized and misleading use of Gray’s image,

likeness or identity, Gray has been injured in an amount to be determined at trial, but in all events

in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive and

exemplary damages.

       WHEREFORE, Gray respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court

                                           GRAY COUNT V
                                  (Negligence and Respondeat Superior)

        721. Gray re-alleges paragraphs 1 – 21, 29, 32 - 57, and 135 – 145 above, and

incorporates the same by reference as though fully set forth herein.

        722. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts

        723. Said failure was the proximate cause of the harm Gray suffered when her Image


                                                  123
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 124 of 148 PageID #:124



was published without her authorization.

        724. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        725. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        726. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        727. As a result of Defendants’ negligence, Gray has suffered damages in an amount to

be determined at trial, but which in all events are in excess of seventy five thousand dollars

($75,000), exclusive of punitive and exemplary damages.

           Plaintiff Jaclyn Swedberg’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                     SWEDBERG COUNT I
             Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        728. Swedberg re-alleges paragraphs 1 – 21, 30, 32 - 57, and 146 – 156 above, and

incorporates the same by reference as though fully set forth herein.

        729. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Swedberg from the conduct described herein. Specifically, the Lanham Act prohibits a

party in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).



                                                124
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 125 of 148 PageID #:125



         730. Defendants used Swedberg’s image, likeness and/or identity as described herein

without authority in order to create the perception that Swedberg worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

         731. Defendants’ use of Swedberg’s image, likeness and/or identity to advertise,

promote and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as

described in this Complaint was false and misleading.

         732. Defendants’ unauthorized use of Swedberg’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Swedberg worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Swedberg would participate in or appear at the specific events

promoted in the advertisements.

         733. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether

Swedberg worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses,

Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her

image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and

activities.

         734. Upon information and belief, Defendants’ false advertising described above did, in



                                                125
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 126 of 148 PageID #:126



fact, deceive and/or cause consumer confusion as to whether Swedberg worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        735. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

        736. Defendants’ unauthorized use of Swedberg’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

        737. Defendants knew or should have known that their unauthorized use of Swedberg’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

        738. Defendants’ unauthorized use of Swedberg’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

        739. Defendants’ wrongful conduct as described herein was willful.

        740. As such, the present case is an exceptional case warranting an award of reasonable



                                                 126
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 127 of 148 PageID #:127



attorneys’ fees pursuant to 15 U.S.C. § 1117.

        741. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Swedberg of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Swedberg.

        742. The method and manner in which Defendants used the image of Swedberg further

evinces that Defendants were aware of or consciously disregarded the fact that Swedberg did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

        743. Defendants had caused irreparable harm to Swedberg, her reputation and brand by

attributing to Swedberg the strip club lifestyle and activities at Polekatz.

        744. Defendants’ unauthorized use of Swedberg’s image, likeness and/or identity

directly and proximately caused and continue to cause damage to Swedberg in an amount to be

determined at trial.

             WHEREFORE, Swedberg respectfully requests that the Court issue a judgment

granting actual or compensatory damages in an amount to be determined at trial, lost profits,

disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees

and costs, prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                  SWEDBERG COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

        745. Swedberg re-alleges paragraphs 1 – 21, 30, 32 - 57, and 146 – 156 above, and

incorporates the same by reference as though fully set forth herein.

        746. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Swedberg from the conduct described herein

        747. Defendants used Swedberg’s image in order to create the false impression with the

public that Swedberg either worked at Defendants’ strip club, or endorsed Defendants’ businesses.


                                                 127
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 128 of 148 PageID #:128



This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

         748. Thus, this was done in furtherance of Defendants’ commercial benefit.

         749. Swedberg is in the business of commercializing her identity and selling her images

to reputable brands and companies for profit. Defendants’ customers are the exact demographic

that views Swedberg’s images in magazines and online. By virtue of Swedberg’s use of her image

and identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Swedberg’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service

that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

         750. Both Swedberg and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

         751. As such, an unauthorized use of Swedberg’s image to promote a strip club created

an undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Swedberg. There is no doubt that Defendants’ used Swedberg’s image for advertising purposes,

that is to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use

of Swedberg’s image and likeness was an existing intent to commercialize an interest in

Swedberg’s image and likeness

         752. Defendants’ use of Swedberg’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived



                                                128
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 129 of 148 PageID #:129



Swedberg’s fans and present and prospective clients into believing that Polekatz’s advertisements

are endorsed by Swedberg, or sponsored, approved or associated with Swedberg.

        753. Despite the fact that Defendants were at all times aware that Swedberg neither

worked at, nor endorsed their strip club, nevertheless, they used Swedberg’s image in order to

mislead potential customers as to Swedberg’s employment at and/or affiliation with Polekatz.

        754. Defendants knew that their use of Swedberg’s image would cause consumer

confusion as to Swedberg’s sponsorship and/or employment at Polekatz.

        755. Upon information and belief, Defendants’ use of Swedberg’s image did in fact

cause consumer confusion as to Swedberg’s employment at and/or endorsement of Defendants’

businesses, and the goods and services provided by Defendants.

        756. As a direct and proximate result of Defendants’ actions, Swedberg has no control

over the nature and quality of the line of products or services provided by Defendants, the nature

of the advertisements depicting Swedberg’s image, likeness and/or identity, or how Swedberg’s

image, likeness and/or identity is being depicted by Defendants.

        757. Further, any failure, neglect or default by Defendants will reflect adversely on

Swedberg as the believed source of origin, sponsorship, approval or association thereof, hampering

efforts by Swedberg to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Swedberg.

        758. Due to Polekatz’s unauthorized use of Swedberg’s image, Swedberg has been

damaged in an amount to be determined at trial.

       WHEREFORE, Swedberg respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost



                                               129
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 130 of 148 PageID #:130



profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.

                                   SWEDBERG COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

        759. Swedberg re-alleges paragraphs 1 – 21, 30, 32 - 57, and 146 – 156 above, and

incorporates the same by reference as though fully set forth herein.

        760. Swedberg has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

        761. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Swedberg without express written or oral consent to such use.

        762. As set forth herein, Defendants has violated Swedberg’s right to publicity by

invading Swedberg’s privacy, misappropriating her likeness, and publishing on Polekatz social

media outlets, the altered image as it appears in Exhibit I, likeness and/or identity of Swedberg

which made it appear as though Swedberg was employed at Polekatz, or endorsed Polekatz strip

club, or any Polekatz events or activities.

        763. Defendants’ unauthorized use of Swedberg’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Instagram account could view, access, and even download the image

from the date it was first posted until present.




                                                   130
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 131 of 148 PageID #:131



         764. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Swedberg’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but

not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities

         765. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.

         766. Upon information and belief, Defendants’ use of Swedberg’s image, likeness

and/or identity did in fact attract clientele and generate business for Polekatz.

         767. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Swedberg’s image, likeness and/or identity on the

Polekatz social media outlets or for any other use or matter associated with Polekatz.

         768. Defendants took these actions without Swedberg’s permission, consent or

authority, be it written or otherwise. In fact, Defendants never sought permission nor authority to

use Swedberg’s image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activities or for any other use.

         769. Swedberg never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         770.    Defendants was at all relevant times aware that they never received Swedberg’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.




                                                 131
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 132 of 148 PageID #:132



         771. At no point did Defendants ever compensate Swedberg for its use of her image,

likeness, and/or identity.

         772. No applicable privilege or authorization exists for Defendants’ use of Swedberg’s

Image.

         773. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Swedberg’s image, likeness or identity

without her express written or oral consent, for purposes of trade or for other commercial or

advertising purposes as detailed in this Complaint.

         774. Defendants caused irreparable harm to Swedberg, her reputation and brand by

attributing to Swedberg the strip club lifestyle and activities at Polekatz.

         775. Defendants has also damaged Swedberg as a direct and proximate result of their

unauthorized use of Swedberg’s image, likeness and/or identity without compensating Swedberg.

         776. Due to Defendants’ violation of Swedberg’s rights of privacy and publicity under

IRPA, Swedberg has been damaged in an amount to be determined at trial, but in all events not

less than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary

damages.

         777. In addition, Swedberg hereby requests an Order permanently enjoining Defendants

from violating Swedberg’s right to privacy and publicity.

         778. In addition, Swedberg hereby requests an award of punitive damages, in an amount

to be determined at trial, due to Defendants knowing and intentional violation of her statutory

rights to privacy and publicity.

         WHEREFORE, Swedberg respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited



                                                 132
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 133 of 148 PageID #:133



to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                   SWEDBERG COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         779. Swedberg re-alleges paragraphs 1 – 21, 30, 32 - 57, and 146 – 156 above, and

incorporates the same by reference as though fully set forth herein.

         780. Defendants published Swedberg’s image, likeness and/or identity on social media

outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         781. Defendants’ unauthorized use of Swedberg’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visting Defendants’ Instagram account could view, access, and even download the image

from the date it was first posted until present.

         782. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Swedberg in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.

         783. Defendants published Swedberg’s image, likeness and/or identity on Polekatz

social media outlets in order to create the false impression that Swedberg was either a stripper

working at Polekatz, or endorsed Polekatz strip club.

         784. As such, Defendants’ intent in publishing Swedberg’s image, likeness and/or

identity was to mislead the public and cast her in a false light with respect to her affiliation with



                                                   133
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 134 of 148 PageID #:134



Polekatz.

         785. Defendants was at all times aware, Swedberg never worked at any Polekatz strip

club, never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events

or activities.

         786. Defendants never sought permission or authority to use Swedberg image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.

         787. Swedberg never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

         788. As a result of Defendants’ unauthorized and misleading publication of Swedberg’s

Image, Defendants has caused irreparable harm to Swedberg, her reputation and brand by

attributing to Swedberg the strip club lifestyle and activities at Polekatz.

         789. Defendants has also damaged Swedberg as result of their unauthorized use of

Swedberg’s image, likeness or identity without compensating Swedberg. Defendants’ conduct has

been despicable and taken in conscious disregard of Swedberg’s rights.

         790. As a result of Defendants’ unauthorized and misleading use of Swedberg’s image,

likeness or identity, Swedberg has been injured in an amount to be determined at trial, but in all

events in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive

and exemplary damages.

        WHEREFORE, Swedberg respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including



                                                 134
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 135 of 148 PageID #:135



Defendants’ profits and other relief deemed just and proper by this Court

                                       SWEDBERG COUNT V
                                 (Negligence and Respondeat Superior)

        791. Swedberg re-alleges paragraphs 1 – 21, 30, 32 - 57, and 146 – 156 above, and

incorporates the same by reference as though fully set forth herein.

        792. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts

        793. Said failure was the proximate cause of the harm Swedberg suffered when her

Image was published without her authorization.

        794. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        795. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        796. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        797. As a result of Defendants’ negligence, Swedberg has suffered damages in an

amount to be determined at trial, but which in all events are in excess of seventy five thousand

dollars ($75,000), exclusive of punitive and exemplary damages.




                                                135
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 136 of 148 PageID #:136



              Plaintiff Sarah Stage’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                       STAGE COUNT I
             Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

        798. Stage re-alleges paragraphs 1 – 21, 31, 32 - 57, and 157 – 167 above, and

incorporates the same by reference as though fully set forth herein.

        799. Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Stage from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        800. Defendants used Stage’s image, likeness and/or identity as described herein without

authority in order to create the perception that Stage worked at or was otherwise affiliated with

Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

        801. Defendants’ use of Stage’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

        802. Defendants’ unauthorized use of Stage’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Stage worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s



                                                136
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 137 of 148 PageID #:137



events and activities and/or that Stage would participate in or appear at the specific events

promoted in the advertisements.

        803. Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Stage

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

        804. Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Stage worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        805. Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.



                                                 137
   Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 138 of 148 PageID #:138



         806. Defendants’ unauthorized use of Stage’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

         807. Defendants knew or should have known that their unauthorized use of Stage’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

         808. Defendants’ unauthorized use of Stage’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

         809. Defendants’ wrongful conduct as described herein was willful.

         810. As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

         811. Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Stage of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Stage.

         812. The method and manner in which Defendants used the image of Stage further

evinces that Defendants were aware of or consciously disregarded the fact that Stage did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

         813. Defendants had caused irreparable harm to Stage, her reputation and brand by

attributing to Stage the strip club lifestyle and activities at Polekatz.

         814. Defendants’ unauthorized use of Stage’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Stage in an amount to be determined at

trial.

              WHEREFORE, Stage respectfully requests that the Court issue a judgment granting

actual or compensatory damages in an amount to be determined at trial, lost profits, disgorgement



                                                  138
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 139 of 148 PageID #:139



of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees and costs,

prejudgment and post-judgment interest, and/or such further relief that is just and proper.

                                      STAGE COUNT II
             (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

           815. Stage re-alleges paragraphs 1 – 21, 31, 32 - 57, and 157 – 167 above, and

incorporates the same by reference as though fully set forth herein.

           816. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Stage from the conduct described herein

           817. Defendants used Stage’s image in order to create the false impression with the

public that Stage either worked at Defendants’ strip club, or endorsed Defendants’ businesses. This

was done to promote and attract clientele to Polekatz, and thereby generate revenue for Defendants.

           818. Thus, this was done in furtherance of Defendants’ commercial benefit.

           819. Stage is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Stage’s images in magazines and online. By virtue of Stage’s use of her image and identify

to build her brand, she has acquired a distinctiveness through secondary meaning. Stage’s image

either suggests the basic nature of her product or service, identifies the characteristic of her product

or service, or suggests the characteristics of her product or service that requires an effort of the

imagination by the consumer in order to be understood as descriptive. As such, her brand – the

reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her

persona.

           820. Both Stage and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.


                                                  139
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 140 of 148 PageID #:140



        821. As such, an unauthorized use of Stage’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to Stage.

There is no doubt that Defendants’ used Stage’s image for advertising purposes, that is to promote

their business enterprises, as such, Defendants’ unauthorized and unlawful use of Stage’s image

and likeness was an existing intent to commercialize an interest in Stage’s image and likeness

        822. Defendants’ use of Stage’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Stage’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Stage, or sponsored, approved or associated with Stage.

        823. Despite the fact that Defendants were at all times aware that Stage neither worked

at, nor endorsed their strip club, nevertheless, they used Stage’s image in order to mislead potential

customers as to Stage’s employment at and/or affiliation with Polekatz.

        824. Defendants knew that their use of Stage’s image would cause consumer confusion

as to Stage’s sponsorship and/or employment at Polekatz.

        825. Upon information and belief, Defendants’ use of Stage’s image did in fact cause

consumer confusion as to Stage’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

        826. As a direct and proximate result of Defendants’ actions, Stage has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Stage’s image, likeness and/or identity, or how Stage’s image, likeness

and/or identity is being depicted by Defendants.

        827. Further, any failure, neglect or default by Defendants will reflect adversely on Stage

as the believed source of origin, sponsorship, approval or association thereof, hampering efforts



                                                 140
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 141 of 148 PageID #:141



by Stage to continue to protect her reputation for high quality professional modeling, resulting in

loss of sales thereof and the considerable expenditures to promote her personal modeling services

to legitimate mainstream media, all to the irreparable harm of Stage.

        828. Due to Polekatz’s unauthorized use of Stage’s image, Stage has been damaged in

an amount to be determined at trial.

       WHEREFORE, Stage respectfully requests that the Court enter a judgment against

Defendants and grant actual or compensatory damages in an amount to be determined at trial, lost

profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

is just and proper.

                                     STAGE COUNT III
  (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/10 et seq. Right to
                                           Publicity)

        829. Stage re-alleges paragraphs 1 – 21, 31, 32 - 57, and 157 – 167 above, and

incorporates the same by reference as though fully set forth herein.

        830. Stage has a right of publicity under IRPA, 765 ILCS 1075/10 et seq. Right to

Publicity.

        831. Defendants may not publish, print, display or publicly use for purposes of trade or

for any commercial or advertising purpose the name, portrait, photograph, or other likeness of

Stage without express written or oral consent to such use.

        832. As set forth herein, Defendants has violated Stage’s right to publicity by invading

Stage’s privacy, misappropriating her likeness, and publishing on Polekatz social media outlets,

the altered image as it appears in Exhibit J, likeness and/or identity of Stage which made it appear




                                                141
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 142 of 148 PageID #:142



as though Stage was employed at Polekatz, or endorsed Polekatz strip club, or any Polekatz events

or activities.

         833. Defendants’ unauthorized use of Stage’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Instagram account could view, access, and even download the image

from the date it was first posted until present.

         834. Despite the clear language of IRPA and at all relevant times, Defendants published,

printed, displayed and/or publicly used Stage’s image, likeness and/or identity on their social

media outlets, among others, for purposes of trade and/or commercial advertising including, but

not limited to, promoting, advertising and marketing Polekatz and/or Polekatz’s events and

activities

         835. The respective social media outlets were designed to attract business and generate

revenue for Polekatz.

         836. Upon information and belief, Defendants’ use of Stage’s image, likeness and/or

identity did in fact attract clientele and generate business for Polekatz.

         837. At all relevant times and at no point, did Defendants ever receive permission or

consent, be it written or otherwise, to use Stage’s image, likeness and/or identity on the Polekatz

social media outlets or for any other use or matter associated with Polekatz.

         838. Defendants took these actions without Stage’s permission, consent or authority, be

it written or otherwise. In fact, Defendants never sought permission nor authority to use Stage’s

image, likeness and/or identity to advertise, promote, market or endorse Defendants’ businesses,

Polekatz or any Polekatz’s event or activities or for any other use.



                                                   142
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 143 of 148 PageID #:143



         839. Stage never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz’s event or activity.

         840.      Defendants was at all relevant times aware that they never received Stage’s

permission or consent to use her Image on any website or social media account, or on any other

medium, in order to promote Polekatz.

         841. At no point did Defendants ever compensate Stage for its use of her image, likeness,

and/or identity.

         842. No applicable privilege or authorization exists for Defendants’ use of Stage’s

Image.

         843. Defendants intentionally or, at a minimum, recklessly, published, printed,

displayed, or otherwise publicly disseminated or used Stage’s image, likeness or identity without

her express written or oral consent, for purposes of trade or for other commercial or advertising

purposes as detailed in this Complaint.

         844. Defendants caused irreparable harm to Stage, her reputation and brand by

attributing to Stage the strip club lifestyle and activities at Polekatz.

         845. Defendants has also damaged Stage as a direct and proximate result of their

unauthorized use of Stage’s image, likeness and/or identity without compensating Stage.

         846. Due to Defendants’ violation of Stage’s rights of privacy and publicity under IRPA,

Stage has been damaged in an amount to be determined at trial, but in all events not less than

seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.

         847. In addition, Stage hereby requests an Order permanently enjoining Defendants

from violating Stage’s right to privacy and publicity.



                                                  143
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 144 of 148 PageID #:144



         848. In addition, Stage hereby requests an award of punitive damages, in an amount to

be determined at trial, due to Defendants knowing and intentional violation of her statutory rights

to privacy and publicity.

        WHEREFORE, Stage respectfully requests that the Court issue a judgment against

Defendants for all remedies available under a claim of misappropriation including, but not limited

to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court.

                                      STAGE COUNT IV
        (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False
                                                 Light)

         849. Stage re-alleges paragraphs 1 – 21, 31, 32 - 57, and 157 – 167 above, and

incorporates the same by reference as though fully set forth herein.

         850. Defendants published Stage’s image, likeness and/or identity on social media

outlets, among others, in order to promote, advertise and market Polekatz and Polekatz’s events

and activities, causing her to be placed in a false light as a stripper or as someone who was affiliated

with Polekatz, or endorsed Polekatz strip club before the public as a result of that publication.

         851. Defendants’ unauthorized use of Stage’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visting Defendants’ Instagram account could view, access, and even download the image

from the date it was first posted until present.

         852. Without question, this “false light would be highly offensive to a reasonable

person” and, by portraying Stage in a false light Defendants did so with actual malice, with

knowledge of or reckless disregard for the falsity of the statements.



                                                   144
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 145 of 148 PageID #:145



         853. Defendants published Stage’s image, likeness and/or identity on Polekatz social

media outlets in order to create the false impression that Stage was either a stripper working at

Polekatz, or endorsed Polekatz strip club.

         854. As such, Defendants’ intent in publishing Stage’s image, likeness and/or identity

was to mislead the public and cast her in a false light with respect to her affiliation with Polekatz.

         855. Defendants was at all times aware, Stage never worked at any Polekatz strip club,

never endorsed Polekatz, and never had any affiliation with Polekatz or any Polekatz events or

activities.

         856. Defendants never sought permission or authority to use Stage image, likeness

and/or identity to advertise, promote, market or endorse Defendants’ businesses, Polekatz or any

Polekatz events or activities.

         857. Stage never consented to, permitted, assigned, licensed, or otherwise agreed to

Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event or activity.

         858. As a result of Defendants’ unauthorized and misleading publication of Stage’s

Image, Defendants has caused irreparable harm to Stage, her reputation and brand by attributing

to Stage the strip club lifestyle and activities at Polekatz.

         859. Defendants has also damaged Stage as result of their unauthorized use of Stage’s

image, likeness or identity without compensating Stage. Defendants’ conduct has been despicable

and taken in conscious disregard of Stage’s rights.

         860. As a result of Defendants’ unauthorized and misleading use of Stage’s image,

likeness or identity, Stage has been injured in an amount to be determined at trial, but in all events

in an amount not less than seventy-five thousand dollars ($75,000), exclusive of punitive and



                                                  145
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 146 of 148 PageID #:146



exemplary damages.

       WHEREFORE, Stage respectfully requests that the Court issue a judgment against

Defendants for all remedies available under law, including but not limited to, both actual loss and

damages, costs, interest, royalties, and restitution of Defendants’ unlawful proceeds, including

Defendants’ profits and other relief deemed just and proper by this Court

                                          STAGE COUNT V
                                 (Negligence and Respondeat Superior)

        861. Stage re-alleges paragraphs 1 – 21, 31, 32 - 57, and 157 – 167 above, and

incorporates the same by reference as though fully set forth herein.

        862. Upon information and belief, Defendants was negligent in its failure to promulgate

policies and procedures concerning the misappropriation of the Image of models that were used

on the Polekatz Website and social media accounts

        863. Said failure was the proximate cause of the harm Stage suffered when her Image

was published without her authorization.

        864. In the alternative, and upon information and belief, although Defendants

promulgated policies and procedures concerning the misappropriation of images, Defendants

nevertheless negligently failed to enforce those policies, communicate them to employees, and/or

supervise its employees in order to ensure that these policies, along with Federal and Illinois law,

were not violated.

        865. In addition, Defendants had a duty to refrain from appropriating the Image of those

with whom it had not contracted, and had not paid.

        866. Defendants violated said duty by its negligent hiring, screening, retaining,

supervising, and/or training of its employees and agents.

        867. As a result of Defendants’ negligence, Stage has suffered damages in an amount to


                                                146
  Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 147 of 148 PageID #:147



be determined at trial, but which in all events are in excess of seventy five thousand dollars

($75,000), exclusive of punitive and exemplary damages.

                                     DEMAND FOR JURY TRIAL

        868.     Plaintiffs demand a trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, each Plaintiff individually respectfully prays that this Court grant

Judgment to each Plaintiff, respectively, and against Defendants, jointly and severally, in an

amount to be determined at trial aggregated across all Plaintiffs and as follows:

       1.      For damages as provided in 15 U.S.C. § 1125(a);

       2.      For attorneys’ fees and costs of suit, as provided for in 15 U.S.C. § 1125(a);

       3.      For an order permanently enjoining Defendants from using Plaintiff’s Images to

promote the Club;

       4.      For actual damages according to proof;

       5.      For general damages according to proof;

       6.      For special damages according to proof;

       7.      For consequential damages according to proof;

       8.      For reasonable attorneys’ fees and costs as permitted by law;

       9.      For prejudgment interest and royalties at the legal rate;

       6.      For such other relief as this Court deems just and proper; and

       7.      For punitive damages, in an amount to be determined at trial.

       Cook County, Illinois
       Dated: October 29, 2018

                                                      Respectfully Submitted,




                                                147
Case: 1:18-cv-07221 Document #: 1 Filed: 10/29/18 Page 148 of 148 PageID #:148



                                           THE CASAS LAW FIRM, P.C.

                                           By: /s/Joseph N. Casas
                                           Illinois Bar No. 6274674
                                           California Bar No. 225800
                                           401 North Michigan Avenue
                                           Suite 1200
                                           Chicago, Illinois 60611
                                           Email:joseph@casaslawfirm.com

                                           - and -

                                           John V. Golaszewski, Esq.
                                           (pro hac vice forthcoming)
                                           THE CASAS LAW FIRM, P.C.
                                           1740 Broadway, 15th Floor
                                           New York, New York 10019
                                           Email: john@casaslawfirm.com

                                           Attorneys for Plaintiffs




                                     148
